Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.2987     Page 1 of 71




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 JAMAAL CAMERON, RICHARD BRIGGS,
 RAJ LEE, MICHAEL CAMERON, and
 MATTHEW SAUNDERS, individually and
 on behalf of all others similarly situated,

                    Plaintiffs,                       Civil Case No. 20-10949
                                                      Honorable Linda V. Parker
 v.

 MICHAEL BOUCHARD, CURTIS D. CHILDS,
 and OAKLAND COUNTY,

                Defendants.
 ____________________________________/

                                      OPINION

       We are in the midst of a global pandemic arising from the novel coronavirus

 (“COVID-19”). No one could deny that it has produced unparalleled and

 exceptional circumstances affecting every aspect of life as we have known it. This

 case addresses whether persons with a limited ability to protect themselves from

 the threat of this serious and deadly virus due to their incarceration in Michigan’s

 Oakland County Jail (“Jail”) are being adequately protected. If they are not, this

 Court must provide some remedy, as “[p]risoners retain the essence of human

 dignity inherent in all persons” and failing to protect them from serious harm “is

 incompatible with the concept of human dignity and has no place in civilized

 society.” Brown v. Plata, 563 U.S. 493, 510-11 (2011).
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20           PageID.2988     Page 2 of 71




       Plaintiffs-Petitioners (hereafter “Plaintiffs”), five Jail inmates, filed this

 putative class action lawsuit, claiming that Defendants are acting with deliberate

 indifference in response to the serious risk that COVID-19 poses to incarcerated

 individuals. And because COVID-19 presents a specifically dire threat to

 “medically-vulnerable individuals”—a term that has become basic to our lexicon

 in the last several months, Plaintiffs seek the temporary release of inmates within

 this category. The matter is before the Court on Plaintiffs’ Motion for a

 Preliminary Injunction (ECF No. 5), Plaintiffs’ Motion to Certify Class (ECF No.

 6), and Defendants’ Motion to Dismiss (ECF No. 30). The Court held a hearing

 with respect to the motions via videoconference on May 4, 6 and 7, 2020.

 I.    Procedural Background

       On April 17, 2020, Plaintiffs filed a combined putative class action

 complaint pursuant to 42 U.S.C. § 1983 and a representative habeas petition

 pursuant to 28 U.S.C. § 2241. (ECF No. 1.) Plaintiffs seek to represent a class of

 all current and future Jail detainees (“Jail Class”), as well as the following

 subclasses:

            The First Subclass (“Pre-trial Subclass”) is defined as
             “[a]ll current and future persons detained at the Oakland
             County Jail during the course of the COVID-19 pandemic
             who have not yet been convicted of the offense for which
             they are currently held in the Jail.”

            The Second Subclass (“Post-conviction Subclass”) is
             defined as “[a]ll current and future persons detained at the
                                            2
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.2989    Page 3 of 71




              Oakland County Jail during the course of the COVID-19
              pandemic who have been sentenced to serve time in the
              Jail or who are otherwise in the Jail as the result of an
              offense for which they have already been convicted.”

           The Third Subclass (“Medically-Vulnerable Subclass”) is
            defined as “[a]ll members of the Jail class who are also
            over the age of fifty or who, regardless of age, experience
            an underlying medical condition that places them at
            particular risk of serious illness or death fromCOVID-
            19 ….”

 (Id.) On April 17, Plaintiffs also filed a Motion to Certify Class. (ECF No. 6.)

 They further filed an Emergency Motion for Temporary Restraining Order

 (“TRO”) and Preliminary Injunction in which they asked the Court to order (i) the

 release of members of the Medically-Vulnerable Subclass pending briefing and

 argument and (ii) the undertaking of certain measures to improve hygiene and

 safety at the Jail. (ECF No. 5.)

       On April 17, the Court issued a TRO directing Defendants to take certain

 measures to improve hygiene and safety at the Jail. (ECF No. 12.) The Court also

 ordered Defendants to promptly produce to Plaintiffs and the Court lists of

 information relevant to inmates within the proposed Medically-Vulnerable

 Subclass. (Id.) However, the Court concluded that it was without sufficient

 information to then rule on Plaintiffs’ request to release all members of the

 Medically-Vulnerable Subclass. (Id.) The Court subsequently entered an amended

 opinion and order, which contained no substantive changes. (ECF No. 21.)

                                           3
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.2990    Page 4 of 71




       Defendants filed a Motion for Reconsideration, which was denied in all

 respects except the Court modified its order as to the lists relevant to inmates

 within the proposed Medically-Vulnerable Subclass. (ECF No. 29.) The Court

 instead required Defendants to provide the lists to the Court and/or Plaintiffs’

 counsel “only once the Court determines that it has the power to release inmates in

 this litigation or is convinced that there is some other reason why the lists should

 be produced.” (Id. at Pg ID 806.)

       Following a telephonic conference with counsel for the parties on April 20,

 at which time Defendants indicated that they intended to file a motion to dismiss,

 the Court set a briefing schedule for Defendants to file their motion and respond to

 Plaintiffs’ TRO and preliminary injunction motion. (ECF No. 22.) The parties

 subsequently stipulated to and the Court entered an order allowing for an

 inspection of the Jail by Dr. Carlos Franco-Paredes on April 23. (ECF No. 27.)

 On April 23, Defendants filed their Motion to Dismiss and response to Plaintiffs’

 TRO and preliminary injunction motion. (ECF No. 30.) Plaintiffs responded to

 the Motion to Dismiss on April 27. (ECF No. 33.)

       The Court conducted a hearing via videoconference on the parties’ pending

 motions on May 4, 6, and 7. As consented to during a telephonic status conference

 prior to the hearing, each side presented two live witnesses but otherwise relied on

 documentary evidence, affidavits, and declarations to present their evidence.

                                           4
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.2991    Page 5 of 71




 Subsequent to the hearing, both parties supplemented the record with affidavits.

 (ECF Nos. 64-1, 83-1.) Defendants filed a response to Plaintiffs’ Motion to

 Certify Class on May 12 (ECF No. 83), and Plaintiffs filed a reply brief on May 18

 (ECF No. 90).1 Both parties filed trial briefs on May 13. (ECF Nos. 85, 86.)

 II.   Factual Findings

       A.     The Jail and the Parties

              1.     The Parties

       The Oakland County Sheriff’s Office (“Sheriff’s Office”) oversees and

 administers the Jail and is responsible for the custody and care of individuals

 detained or incarcerated at the Jail. Michael Bouchard is the Sheriff of Oakland

 County. Captain Curtis Childs is the Commander of Corrective Services for the

 Sheriff’s Office. Plaintiffs are suing Sheriff Bouchard and Captain Childs in their

 official capacities only.

       Plaintiffs are five Jail inmates. Plaintiff Jamaal Cameron has been

 incarcerated at the Jail since March 11, 2020 and is expected to be released on July



 1
   On May 18, Defendants filed a Motion to File a Sur-Reply (ECF No. 91), which
 Plaintiffs thereafter moved to strike (ECF No. 92). The Court is denying
 Defendants’ motion, as it contains evidence that they could have presented prior to,
 at, or immediately following the evidentiary hearing. Moreover, sur-reply briefs
 are not permitted by the Local Rules for the Eastern District of Michigan,
 particularly because they enable parties to introduce new evidence which the
 opposing party cannot respond to, lest the briefing extend ad nauseam. In light of
 this ruling, Plaintiffs’ Motion to Strike is denied as moot.
                                             5
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.2992    Page 6 of 71




 5, 2020. (J. Cameron Decl., ECF No. 5-3 at Pg ID 370.) Mr. Cameron’s original

 release date was in August 2020, but he filed a pro se motion in state court seeking

 early release on a tether due to his health conditions and was granted a 25-percent

 reduction of his sentence. (5/4/20 Hr’g Tr., ECF No. 56 at Pg ID 1488-89.) The

 judge did not inform Mr. Cameron that he had the right to appeal the denial of his

 request for release on a tether. (Id. at Pg ID 1508.) Mr. Cameron eventually hired

 a lawyer to file a second motion to be released, which was filed around April 1,

 2020, heard on April 21, and remains pending before the state court. (Id. at Pg ID

 1489-91, 1507.) Mr. Cameron states that he suffers from hypertension, bronchitis,

 chronic obstructive pulmonary disease (COPD), gastritis, and sleep apnea.2 (Id. at

 Pg ID 1461.)

       Plaintiff Raj Lee has been at the Jail since November 18, 2019 and is serving

 a nine-month sentence. (Lee Decl., ECF No. 5-5 at Pg ID 383.)

       Plaintiff Michael Cameron, a 42-year old convicted inmate, suffers from

 cardiac disease, hypertension, and obesity. (M. Cameron Decl., ECF No. 5-6 at Pg

 ID 389.)


 2
   Defendants dispute whether Mr. Cameron in fact suffers from these medical
 conditions, as he did not list them upon intake at the Jail. Mr. Cameron testified at
 the hearing, however, that his hypertension was first diagnosed by Jail medical
 staff during his incarceration and he has been prescribed medication for this
 condition. (5/4/20 Hr’g Tr., ECF No. 56 at Pg ID 1461-62.) Mr. Cameron did not
 think his other conditions were severe enough to warrant mentioning upon intake.
 (Id. at Pg ID 1462.)
                                           6
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20       PageID.2993    Page 7 of 71




       Plaintiff Richard Briggs is a pretrial detainee who has been unable to afford

 his $34,000 bond. (Briggs Decl., ECF No. 5-4 at Pg ID 377.) Mr. Briggs has been

 incarcerated at the Jail since approximately November 9, 2019, except for a period

 of time around March 2020 when he was in the Wayne County Jail. (Id.)

       Plaintiff Matthew Saunders is a pretrial detainee who has been incarcerated

 since October 3, 2019. (Saunders Decl., ECF No. 5-8 at Pg ID 399.) His criminal

 trial was initially scheduled for March 18, 2020, but is now adjourned until June

 15. (Id.)

              2.    The Jail

       The Jail has the capacity to house 1,664 inmates. (5/7/20 Hr’g Tr., ECF No.

 61 at Pg ID 1835.) Pretrial detainees and convicted individuals are housed

 together. (Id.) The Jail is comprised of three main housing units: the Main Jail,

 the Annex, and the East Annex. (ECF No. 67.) The Main Jail and the Annex are

 in the same building, while the East Annex is in a separate building across a

 parking lot. (5/6/20 Hr’g Tr., ECF No. 65 at Pg ID 2020.) Captain Childs

 oversees the Main Jail and Annex, while another captain oversees the East Annex.

 (Id. at Pg ID 2125.)

       The Annex has eight pods, each of which largely contains two-person cells.

 (Defs.’ Hr’g Ex. G, ECF No. 68 at Pg ID 2288-95.) The Main Jail has six “holding

 tanks” and several “blocks.” The smallest holding tank can house 13 inmates and

                                          7
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.2994    Page 8 of 71




 the largest can house 37 inmates.3 (Id. at Pg ID 2296.) Within the blocks, the

 smallest cells hold eight inmates but most hold 10 inmates. The 10-person cells

 are approximately 12 by 15 feet. (Defs.’ Hr’g Ex. C, ECF No. 68 at Pg ID 2296-

 2301.) J-Block, which is known as the “clinic,” houses inmates with special

 medical needs within eight one-person cells. (5/6/20 Hr’g Tr., ECF No. 65 at Pg

 ID 2145.) K-Block houses inmates diagnosed with mental health issues within

 what appear to be one-person cells. (Id. at Pg ID 2138.)

       The East Annex houses inmate “trusties”4 in a dorm-style housing area. (Id.

 at Pg ID 2133-34.) Dorms are open rooms with bunks on each side of the wall,

 which accommodate 28 inmates on one side and 32 inmates on the other side. (Id.

 at Pg ID 2145.) There is also a day room area with tables and chairs. (Id. at Pg ID

 2133-34.) It is a “privilege” to be housed in this area as there are no cells and

 inmates are allowed increased freedom of movement. (Id.)

       The Main Jail has more than 50 cells with a significant number holding more

 than two inmates. (Defs.’ Hr’g Ex. C, ECF No. 68.) Most of these group cells are

 10-person cells. (Id.)


 3
   For context, Mr. Cameron testified that there were 10 inmates at one point in the
 holding-tank in which he was placed, R-4, which is approximately 9 by 13 feet.
 (5/4/20 Hr’g Tr., ECF No. 56 at Pg ID 1478-79.)
 4
   The parties used “trustee” throughout their briefs but at least one declarant used
 “trustie,” prompting the Court to check the proper spelling in this context. The
 Merriam-Webster Dictionary supports using the spelling used by the declarant.
 See https://www.merriam-webster.com/dictionary/trusty.
                                           8
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20          PageID.2995   Page 9 of 71




       In some housing areas, inmates sleep a foot apart or less and, in others,

 inmates may have to sleep side-by-side in the middle of the floor. (Saunders Decl.,

 ECF No. 5-8 at Pg ID 399; J. Cameron Decl., ECF No. 5-3 at Pg ID 372; 5/4/20

 Hr’g Tr., ECF No. 56 at Pg ID 1478-79.) Inmates pass materials, such as food,

 hygiene items, and the DMQ used to clean their cells from one cell to the next.

 (White Decl., ECF No. 55 at Pg ID 1447.) All inmates, no matter where they are

 housed, share showers, toilets, sinks, brooms, and cleaning supplies. (5/7/20 Hr’g

 Tr., ECF Nos. 62 at Pg ID 1853-54; ECF No. 61 at Pg ID 1837-39.) Some bunks

 adjoin toilets. (Briggs Decl., ECF No. 5-4 at Pg ID 379.) Toilets have no lids and

 fecal matter can disperse when toilets are flushed. (Paredes Report, ECF No. 42 at

 Pg ID 1373.) In some cells, the telephone is so close to the toilet or sink that an

 inmate using the phone may get splashed when the toilet is flushed or the sink is

 used. (Chandler Decl., ECF No. 48 at Pg ID 1427-28; 5/4/20 Hr’g Tr., ECF No. 56

 at Pg ID 1479-80.)

       The Jail has 252 uniformed personnel, 43 medical staff workers, 12 Aramark

 employees (the Jail’s contracted food vendor), approximately six custodial

 workers, and an undefined number of maintenance workers. (5/6/20 Hr’g Tr., ECF

 No. 65 at Pg ID 2111, 2206.) Approximately 170 individuals who are not inmates

 enter the Jail facility on a daily basis. (Id. at Pg ID 2207.)




                                            9
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.2996     Page 10 of 71




       B.     COVID-19 and Michigan

       COVID-19 is a serious and new disease, not seen in humans prior to late

 2019. It is a highly infectious respiratory illness that easily spreads from person to

 person and can cause death.

       Two cases of COVID-19 were identified in Michigan as of March 2, 2020.5

 As of May 19, the number of cases in the State had increased to 52,350, with 5,017

 confirmed COVID-19 related deaths.6 Compared to other states across the nation,

 Michigan is an “epicenter” for the virus,7 with Wayne, Macomb, and Oakland

 counties having the greatest number of cases per population.8

              1.     Populations Most At-Risk from COVID-19

       COVID-19 contraction creates a greater risk of severe illness or death for

 certain persons. According to the Centers for Disease Control and Prevention




 5
   Mich. Exec. Order 2020-4 (Mar. 10, 2020).
 6
   Coronavirus, Michigan.gov, https://www.michigan.gov/coronavirus (last visited
 May 20, 2020).
 7
   See Julie Mack, Michigan Has Become a U.S. Epicenter for Coronavirus. Why?,
 MLive (Mar. 27, 2020), https://www.mlive.com/public-
 interest/2020/03/michigan-has-become-a-us-epicenter-for-coronavirus-why.html;
 Pat Byrne et al., Michigan Coronavirus Cases: Tracking the Pandemic, Detroit
 Free Press (May 19, 2020, 2:57 PM), https://www.freep.com/in-
 depth/news/nation/coronavirus/2020/04/11/michigan-coronavirus-cases-tracking-
 covid-19-pandemic/5121186002.
 8
   Coronavirus: Michigan Data, Michigan.gov,
 https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173---,00.html (last
 updated May 19, 2020).
                                        10
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20       PageID.2997    Page 11 of 71




 (“CDC”), individuals with the following underlying conditions are more

 vulnerable to the virus:

                 Over 65 years of age;
                 Chronic lung disease or moderate to severe asthma;
                 Serious heart conditions;
                 Immunocompromised bodies, which could be due to
                  cancer treatment, smoking, bone marrow or organ
                  transplantation, immune deficiencies, poorly
                  controlled HIV or AIDS, and prolonged use of
                  corticosteroids and other immune weakening
                  medications;
                 Severe obesity (body mass index of 40 or higher);
                 Diabetes;
                 Chronic kidney disease undergoing dialysis; or,
                 Liver disease.9

 In addition, as pregnant women are at greater risk of getting sick from respiratory

 viruses, the CDC instructs them to take extra precautions to avoid exposure to the

 coronavirus.10

       Plaintiffs’ experts, Dr. Adam Lauring and Dr. Jonathan Louis Golob,

 testified that the CDC’s list of conditions is incomplete. They opine that people

 over the age of 50, or with high blood pressure, Hepatitis C, less than “severe


 9
   Coronavirus Disease 2019 (COVID-19): People Who Are at Higher Risk for
 Severe Illness, Ctrs. for Disease Control & Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
 higher-risk.html (last updated May 14, 2020).
 10
    See Coronavirus Disease 2019 (COVID-19): If You Are Pregnant,
 Breastfeeding, or Caring for Young Children, Ctrs. for Disease Control &
 Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
 precautions/pregnancy-breastfeeding.html (last updated May 13, 2020).
                                           11
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.2998     Page 12 of 71




 obesity,” blood disorders (including sickle cell disease), inherited metabolic

 disorders, a history of stroke, or developmental delay also face a higher risk of

 experiencing severe COVID-19 outcomes. (5/4/20 Hr’g Tr., ECF No. 56 at Pg ID

 1523-25; Golob Decl., ECF No. 1-5 at Pg ID 148.) In Dr. Lauring’s opinion,

 medically-vulnerable individuals are probably at double or triple the risk of

 experiencing severe COVID-19 outcomes as compared to the general population.

 (5/4/20 Hr’g Tr., ECF No. 56 at Pg ID 1523-25.)

              2.     Symptoms & Spread of COVID-19

       Individuals infected with COVID-19 may experience a variety of symptoms

 ranging from mild symptoms to severe illness.11 These symptoms include a cough,

 shortness of breath or difficulty breathing, fever, chills, muscle pain, sore throat,

 and loss of taste or smell.12 This list is not all inclusive13 and some symptoms may

 appear two to 14 days after exposure to the virus, or may not appear at all.14

       COVID-19 spreads through respiratory droplets when an infected person

 coughs, sneezes, or sprays saliva. (5/4/20 Hr’g Tr., ECF No. 56 at Pg ID 1523.)


 11
    Symptoms of Coronavirus, Ctrs. for Disease Control & Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html
 (last updated May 13, 2020).
 12
    Id.
 13
    Id.
 14
    See Interim Clinical Guidance for Management of Patients with Confirmed
 Coronavirus Disease (COVID-19), Ctrs. for Disease Control & Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-
 patients.html (last updated May 15, 2020).
                                         12
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.2999     Page 13 of 71




 Transmission is more likely when people are within six feet of one another.15

 Individuals also may be infected by touching contaminated surfaces and objects.16

 The National Institutes of Health reports that the virus is “stable for several hours

 to days in aerosols and on surfaces.”17 Dr. Lauring testified that the virus is not

 likely to be transmitted via urine but that there is concern about transmission via

 feces. (5/4/20 Hr’g Tr., ECF No. 56 at Pg ID 1523.) Dr. Anthony Fauci, Director

 of the National Institute of Allergy and Infectious Diseases, has indicated that

 asymptomatic individuals can transmit the virus to others.18

              3.     Mitigating the Risk of COVID-19 Infection

       Currently, there is no vaccine to protect against COVID-19. To prevent

 infection and mitigate the spread of the virus, the CDC and other public health

 agencies universally recommend social distancing (i.e. remaining at least six feet



 15
    Frequently Asked Questions: How COVID-19 Spreads, Ctrs. for Disease Control
 & Prevention, https://www.cdc.gov/coronavirus/2019-ncov/faq.html#How-
 COVID-19-Spreads (last updated May 12, 2020).
 16
    Id.
 17
    News Release: New Coronavirus Stable for Hours on Surface, Nat’l Insts. of
 Health (Mar. 17, 2020), https://www.nih.gov/news-events/news-releases/new-
 coronavirus-stable-hours-surfaces.
 18
    See Roni C. Rabin, They Were Infected with the Coronavirus. They Never
 Showed Signs., N.Y. Times (Feb. 26, 2020),
 https://www.nytimes.com/2020/02/26/health/coronavirus-asymptomatic.html; see
 also Aria Bendix, A Person Can Carry and Transmit COVID-19 Without Showing
 Symptoms, Scientists Confirm, Sci. Alert (Feb. 24, 2020),
 https://www.sciencealert.com/researchers-confirmed-patients-can-transmit-the-
 coronavirus-without-showing-symptoms.
                                         13
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20       PageID.3000    Page 14 of 71




 from every other person), not gathering in groups, staying out of crowded places

 and avoiding mass gatherings, wearing a face cover, and rigorous hygiene—

 including regular and thorough hand washing with soap and water, the use of

 alcohol-based hand sanitizer, proper sneeze and cough etiquette, and frequent

 cleaning of all surfaces.19

       COVID-19 is more easily transmitted within communal living and densely

 packed environments, such as jail facilities and nursing homes.20 (See Meyer

 Decl., ECF No. 1-3 at Pg ID 95; Lauring Decl., ECF No. 1-15 at Pg ID 270-72.)

 This is a significant reason why individuals within these environments are at a

 particularly high risk of contracting COVID-19. Shared dining halls, bathrooms,

 showers, and other common areas, as well as a lack of necessary medical and

 hygiene supplies, catalyzes the rapid spread of infectious diseases among jail

 inmates. (See, e.g., Meyer Decl., ECF No. 1-3 at Pg ID 95.) And spaces within

 jails are often poorly ventilated, fueling more of the same. (Id.) Incarcerated



 19
    Coronavirus Disease 2019: How to Protect Yourself & Others, Ctrs. for Disease
 Control & Prevention (last updated Apr. 15, 2020),
 https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html.
 20
    See Coronavirus Disease 2019: Guidance for Shared or Congregate Housing,
 Ctrs. for Disease Control & Prevention, https://www.cdc.gov/coronavirus/2019-
 ncov/community/shared-congregate-house/guidance-shared-congregate-
 housing.html (last updated Apr. 25, 2020); Coronavirus Disease 2019: Nursing
 Homes & Long-Term Care Facilities, Ctrs. for Disease Control & Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/hcp/long-term-care.html (last updated
 May 19, 2020).
                                         14
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20          PageID.3001     Page 15 of 71




 individuals also are more likely than members of the general public to have the

 chronic underlying health problems that cause greater risk of infection. (Meyer

 Decl., ECF No. 1-3 at Pg ID 96; Lauring Decl., ECF No. 1-15 at Pg ID 271.)

 Staff, visitors, contractors, vendors, and rapid turnover of the prison population

 means that people often cycle between facilities and communities. (Lauring Decl.,

 ECF No. 1-15 at Pg ID 268-69.)

       Recognizing these risks, the CDC published guidance for correctional and

 detention facilities on March 30, 2020.21 The recommended CDC protocols

 include screening for individuals entering the facility, restricting visitors,

 establishing protocols for detecting and treating individuals exhibiting COVID-19

 symptoms and testing positive for the virus, providing personal protective

 equipment, conducting stringent cleaning, providing access to personal hygiene

 products, restricting transfers to those that are “absolutely necessary,” and

 practicing social distancing.22 Dr. Lauring and Dr. Franco-Paredes both opine that

 social distancing is the single most important strategy for preventing coronavirus.

 (5/4/20 Hr’g Tr., ECF No. 56 at Pg ID 1526; Franco-Paredes Report, ECF No. 42

 at Pg ID 1381.) Recognizing such need, Michigan’s Governor Gretchen Whitmer


 21
    Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
 Correctional and Detention Facilities, Ctrs. for Disease Control & Prevention
 (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-
 ncov/community/correction-detention/guidance-correctional-detention.html.
 22
    Id.
                                         15
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20      PageID.3002    Page 16 of 71




 issued an Executive Order encouraging the Michigan Department of Corrections

 (“MDOC”) and county jails to consider actions to reduce their inmate

 populations.23 The Governor also ordered MDOC to implement risk reduction

 protocols reflective of those recommended by the CDC.24

       C.    COVID-19 and the Jail

             1.     Defendants’ Testimony

       Captain Childs and the Jail’s Health Services Administrator, Registered

 Nurse Vicky Lynn Warren, are responsible for coordinating the Jail’s response to

 the COVID-19 pandemic. (5/6/20 Hr’g Tr., ECF No. 65 at Pg ID 2163; 5/4/20

 Hr’g Tr., ECF No. 56 at Pg ID 1557.) Their first relevant conversation was in late

 February 2020. (Id.)


 23
    Mich. Exec. Order 2020-29 (Mar. 29, 2020). Despite these precautions, as of
 May 11, 2020, MDOC had more coronavirus-related deaths than any other state
 prison system and the federal prison system. See Angie Jackson & Kristi Turner,
 Michigan Ranks Highest in Nation for Prisoner Deaths from Coronavirus, Detroit
 Free Press (May 9, 2020, 12:18 PM),
 https://www.freep.com/story/news/local/michigan/2020/05/09/prisoner-
 coronavirus-covid-19-deaths/3090182001/; A State-by-State Look at Coronavirus
 in Prisons, The Marshall Project (May 15, 2020 3:45 PM),
 https://www.themarshallproject.org/ (follow “Topics” hyperlink; then follow
 “Coronavirus” hyperlink; then follow “A State-by-State Look at Coronavirus in
 Prisons” hyperlink). As of May 15, 2020, MDOC reports that 2,173 inmates have
 contracted the virus, placing it only below Ohio, Tennessee, and the Federal prison
 system in the number of cases. See A State-by-State Look at Coronavirus in
 Prisons, supra. Among all prisoners in Michigan, there have been 2,173 known
 cases of the virus and 55 deaths. Id. There have been 313 cases of the virus
 among prison staff throughout Michigan and two deaths. Id.
 24
    Mich. Exec. Order 2020-29 (Mar. 29, 2020).
                                           16
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20       PageID.3003    Page 17 of 71




       As of May 6, 2020, it had been a couple of weeks since Captain Childs

 visited the housing units of the Jail. (5/6/20 Hr’g Tr., ECF No. 65 at Pg ID 2142.)

 And though Nurse Warren is responsible for the Jail’s entire medical and dental

 program, she does not provide direct care to inmates. (5/4/20 Hr’g Tr., ECF No.

 56 at Pg ID 1557.) Nurse Warren’s staff must obtain her permission for what they

 say to inmates but Nurse Warren concedes that she has not personally observed her

 staff interacting with inmates on a daily basis. (5/6/20 Hr’g Tr., ECF No. 65 at Pg

 ID 2023.) When asked when she last personally accompanied her staff on their

 visits around the housing facility, Nurse Warren indicated that she “do[es] not

 accompany them.” (Id. at Pg ID 2040-41.) In fact, Nurse Warren testified that in

 her capacity as Health Services Administrator—a position she has held since

 2014—it is “very seldom” that she is inside the Jail’s housing areas. (Id. at Pg ID

 2110.)

       Nonetheless, Captain Childs and Nurse Warren have described the following

 steps that Defendants have taken to respond to the COVID-19 pandemic:

               As early as March 11—before the first confirmed case of
                coronavirus at the Jail on March 28—signs were posted advising
                inmates to wash their hands regularly, that extra cleaning was
                being done to attempt to prevent the virus from entering the
                facility, and that “[c]leaning supplies are readily available.”25

 25
   Captain Childs testified that he reviewed video of the Jail from March 19, 2020,
 in which the signs described above were visibly posted. (5/6/20 Hr’g Tr., ECF No.
 65 at Pg ID 2184.) Notably, the video clip provided to the Court captures a staff
 area of the jail, not a housing area.
                                          17
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20       PageID.3004     Page 18 of 71




                (Childs Aff., ECF No. 30-2 at Pg ID 884; see also 5/6/20 Hr’g Tr.,
                ECF No. 65 at Pg ID 2184; Defs.’ Hr’g Ex. J, ECF No. 30-3.)

              Inmates are provided two bars of soap twice a week and can
               request more bars from corrections staff when needed. (Childs
               Aff., ECF No. 30-2 at Pg ID 881-82.)

              Inmates are responsible for cleaning the Jail’s showers, sinks,
               toilets, and cells, as has been the case historically. (Id. at Pg ID
               882.) To clean, inmates are provided sponges, rags, and spray
               bottles containing DMQ. (Id.)

              On April 9, the Sheriff’s Office acquired a few thousand level one
               masks and distributed them to the inmates. (5/6/20 Hr’g Tr., ECF
               No. 65 at Pg ID 2182.) The Jail also ordered five thousand cloth
               masks around April 7. (Id. at Pg ID 2183; Defs.’ Hr’g Ex. I, ECF
               No. 74.)

              On March 13, the Jail stopped all in-person visitation. (5/6/20
               Hr’g Tr., ECF No. 65 at Pg ID 2166.) Inmate visits with attorneys,
               family, and friends must be through video. (Id.)

              To facilitate social distancing, the Jail canceled various programs
               (e.g., Alcohol Anonymous, Narcotics Anonymous, church, and
               recreational activities) and began using prepackaged meals.
               (5/6/20 Hr’g Tr., ECF No. 65 at Pg ID 2125-27.)

              Inmates have been moved around based on their classification
               levels to reduce the number of people housed in a cell. (Id. at Pg
               ID 2127, 2180.)

              Daily from Monday through Friday, a doctor or nurse practitioner
               from Nurse Warren’s staff canvasses every housing unit, cell, and
               pod, at which time they interact with the inmate population and
               explain the importance of self-reporting COVID-19 symptoms.
               (5/4/20 Hr’g Tr., ECF No. 56 at Pg ID 1570; Warren Aff., ECF
               No. 30-6 at Pg ID 934.) Nurse Warren’s staff also distributes sick
               call slips to inmates daily and picks up those slips every morning.
               (5/4/20 Hr’g Tr., ECF No. 56 at Pg ID 1570; Warren Aff., ECF

                                         18
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20       PageID.3005    Page 19 of 71




                 No. 30-6 at Pg ID 934.) She explains that this is the protocol for
                 inmates to self-report coronavirus symptoms. (Id.)

              Inmates displaying symptoms are assessed. (Id.) Beginning on or
               around March 28, if an inmate tested positive for coronavirus, Jail
               staff moved him or her to a quarantined cell in the Jail’s Annex
               reserved for such inmates. (5/4/20 Hr’g Tr., ECF No. 56 at Pg ID
               1572; 5/6/20 Hr’g Tr., ECF No. 65 at Pg ID 2000.) The cell from
               which an infected inmate is removed is then placed under
               quarantine for 14 days, along with the inmates remaining in those
               cells and the entire adjoining row of cells. (Id. at Pg ID 1575-76,
               1579.)26

              Defendants began testing inmates on March 26. (Defs.’ Hr’g Ex.
               B, ECF No. 67.) Prior to May 1, the Jail’s testing focused on
               symptomatic inmates. (5/6/20 Hr’g Tr., ECF No. 65 at Pg ID
               2009.) On May 1, Nurse Warren received 1,000 test kits. (5/4/20
               Hr’g Tr., ECF No. 60 at Pg ID 116.) On that date, Defendants
               focused on testing medically-vulnerable individuals. (5/6/20 Hr’g
               Tr., ECF No. 65 at Pg ID 2051.) Medical staff tested 356 inmates
               from May 1 through May 7. (Id. at Pg ID 2002; 5/7/20 Hr’g Tr.,
               ECF No. 61 at Pg ID 1817.)

              Nurse Warren testified that she was not consulted when
               Defendants crafted and implemented the COVID-related training
               of corrections staff. (5/6/20 Hr’g Tr., ECF No. 65 at Pg ID 2085-
               86, 2116.) She also was not consulted about whether the same
               corrections officers should be interfacing with both symptomatic
               and non-symptomatic inmates. (Id. at Pg ID 2102.)

              According to Captain Childs, corrections officers were instructed
               to pass out grievance forms multiple times each day and to not
               retaliate against an inmate for filing one, even those related to


 26
   At the evidentiary hearing, Defendants introduced a diagram of the Jail reflecting
 the quarantined cells housing inmates who have tested positive for the coronavirus
 and those housing inmates exposed to COVID-19 or who are exhibiting COVID-19
 symptoms. (Defs.’ Hr’g Ex. G, ECF No. 72.)

                                         19
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20      PageID.3006    Page 20 of 71




                 COVID-19.27 (Childs Aff., ECF No. 30-2 at Pg ID 882-83.)
                 Corrections officers were also trained to not threaten any inmate to
                 achieve behavior modification, (id. at Pg ID 883), and therefore
                 inmates are not transferred to the Main Jail from the Annex or East
                 Annex for the purpose of punishment. (Id.)

              No policy currently in effect prohibits the transfer of inmates from
               one housing unit to another, unless the inmate is under quarantine.
               (5/7/20 Hr’g Tr., ECF No. 61 at Pg ID 1755-56.) At one point,
               signs in the East Annex informed trusties that they will be sent to
               the Main Jail if they refuse to do their assigned work. (Id. at
               1758.) Captain Childs confirmed that East Annex inmates are
               moved for this reason, even during the pandemic and even if they
               are medically vulnerable. (Id.) On re-direct, Captain Childs
               indicated that, since the Court issued its TRO, inmates in the East
               Annex are moved only if they assault or threaten to assault
               someone. (5/7/20 Hr’g Tr., ECF No. 61 at Pg ID 1787.)

              In mid- to late March, the Jail initiated a protocol to screen new
               arrestees by taking their temperatures and asking a series of
               questions to assess their exposure to or contraction of coronavirus.
               (5/6/20 Hr’g Tr., ECF No. 65 at Pg ID 2167-68; 5/4/20 Hr’g Tr.,
               ECF No. 56 at Pg ID 1568-69.) Depending on the result of this
               screening, new inmates are placed with inmates with COVID-19,
               symptomatic inmates, or in quarantined housing for new arrestees
               where they remain for 14 days. (5/4/20 Hr’g Tr., ECF No. 56 at Pg
               ID 1569.) Before they are moved into the general population, new
               inmates are swab-tested for the virus. (5/6/20 Hr’g Tr., ECF No.
               65 at Pg ID 1989-90.) Starting on March 26, the same screening
               protocol was adopted for corrections officers, medical staff, and
               other workers when they arrive at work each day. (5/4/20 Hr’g
               Tr., ECF No. 56 at Pg ID 1581-82; Defs.’ Hr’g Ex. Ex. N, ECF
               No. 77.)

 27
   According to Captain Childs, a search of the Jail’s grievance system reflected no
 grievance filed by any Plaintiff from January 1, 2020 through May 6, 2020.
 (5/6/20 Hr’g Tr., ECF No. 56 at Pg ID 2189.) Of the 276 grievances filed during
 that period, only eight possibly related to COVID-19 and complained of unsanitary
 conditions. (Id.) Defendants did not offer any of the filed grievances as evidence
 prior to, during, or immediately following the evidentiary hearing.
                                            20
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20       PageID.3007    Page 21 of 71




               Around the third week in March, the Sheriff’s Office sent letters to
                Oakland County Circuit Court judges seeking alternatives to
                imprisonment for 166 Jail inmates who were incarcerated due to
                non-violent misdemeanor convictions and/or were potentially
                medically vulnerable (based on the conditions for vulnerability
                outlined by the CDC). (Childs Aff., ECF No. 30-2 at Pg ID 885;
                5/6/20 Hr’g Tr., ECF No. 65 at Pg ID 2168.) Forty-two of the 166
                inmates were medically vulnerable. (5/6/20 Hr’g Tr., ECF No. 65
                at Pg ID 2171.) The Sheriff’s Office petitioned for the release of
                only those medically-vulnerable inmates who did not have a
                history of a violent misdemeanor or felony.28 (5/7/20 Hr’g Tr.,
                ECF No. 61 at Pg ID 1841.) As a result of this process, 110
                inmates were released. (5/6/20 Hr’g Tr., ECF No. 65 at Pg ID
                2171; see also Defs.’ Hr’g Ex. D, ECF No. 69 at Pg ID 2342-44).
                Twenty-seven of those inmates were medically vulnerable. (Id.)

               Between May 11 and May 13, at which time the Jail housed 248
                medically-vulnerable individuals (127 of whom have no history of
                a violent misdemeanor or felony), Defendants forwarded 17
                additional letters to the Oakland County Circuit Court.29, 30

               Defendants do not have a protocol for segregating medically-
                vulnerable inmates from the rest of the Jail population. (5/7/20
                Hr’g Tr., ECF No. 61 at Pg ID 1749.)31 Medically-vulnerable

 28
  To be clear, based on Defendants’ list of medically-vulnerable inmates as of
 May 14 (see infra note 29), it is likely that the 42 medically-vulnerable inmates for
 whom the Sheriff’s Office submitted petitions constitute only a fraction of the
 medically-vulnerable inmates with no history of a violent misdemeanor or felony.
 29
   Four of the 17 inmates had the following original release dates: May 13, May
 16, May 21, and May 28.
 30
   This information was obtained from Defendants’ list of medically-vulnerable
 inmates, which—at the Court’s request—was submitted for in camera review on
 May 14.
 31
   An inmate’s housing is based upon his or her classification, which is based on
 the inmate’s current and past charges and institutional behaviors. (5/7/20 Hr’g Tr.,
                                         21
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.3008    Page 22 of 71




                   inmates could be housed in double cells, 10-person cells, or
                   housing tanks,32 (id. at Pg ID 1749-50), and no report detailing
                   where the medically-vulnerable inmates are housed exists, (id. at
                   Pg ID 1750).

               Defendants did not present any expert evidence on the adequacy of
                their current policies or the implementation of these policies.

              2.      Plaintiffs’ Testimony

       Notwithstanding Defendants’ claims of proactive implementation of

 protective measures, Plaintiffs and other Jail inmates present a dramatically

 different picture of what is occurring at the Jail:

               Inmates are not six feet apart from each other within their
                respective cells. (See, e.g., J. Cameron Decl., ECF No. 5-3 at Pg
                ID 372-73; Briggs Decl., ECF No. 5-4 at Pg ID 377-78; Lee Decl.,
                ECF No. 5-5 at Pg ID 384.)

               The Jail posted signs providing methods to prevent the spread of
                COVID-19 only after this lawsuit was filed, and when a sign fell, it
                was destroyed and not replaced. (Sheppard Decl., ECF No. 49 at
                Pg ID 1432; Hutson Decl., ECF No. 46 at Pg ID 1422.) Mr.
                Cameron testified that the signs were posted the day before Dr.
                Franco-Paredes’ inspection. (5/4/20 Hr’g Tr., ECF No. 56 at Pg
                ID 1482-83.) In addition, the signs warning trusties that they
                would be sent to the Main Jail if they denied their work detail were

 ECF No. 61 at Pg ID 1748.) While an inmate’s “medical needs” are considered
 (id.), those needs do not refer to their vulnerabilities to coronavirus. (Id., Pg ID
 1749.)
 32
    For example, Inmate Antione Hutson suffers from multiple myeloma cancer and
 stage three kidney failure. (Hutson Decl., ECF No. 46 at Pg ID 1421.) Mr. Hutson
 is housed in a 10-person cell. (Id. at Pg ID 1422.) He reports that some of his
 cellmates are coughing and sniffling, but no one is monitoring their symptoms.
 (Id.)

                                            22
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20    PageID.3009    Page 23 of 71




                removed the day before Dr. Franco-Paredes’ inspection and
                replaced with signs about COVID-19. (M. Cameron Decl., ECF
                No. 31-2 at Pg ID 1025-26.)

              Inmates do not get sufficient soap to regularly wash their hands.
               (Briggs Decl., ECF No. 5-4 at Pg ID 378; Kucharski Decl., ECF
               No. 5-7 at Pg ID 396; Lewis Decl., ECF No. 51 at Pg ID 1437.)
               The bars of soap are small hospital-like bars. (5/4/6 Hr’g Tr., ECF
               No. 56 at Pg ID 1480.) In the Main Jail, inmates shared bars of
               soap up until the day of Dr. Franco-Paredes’ inspection; and then
               individual supplies were distributed. (Id. at Pg ID 1483-84.) In
               addition, there is an insufficient amount of toilet paper and,
               therefore, inmates share rolls between cells. (J. Cameron Decl.,
               ECF No. 5-3 at Pg ID 374; see also Lewis Decl., ECF No. 51 at Pg
               ID 1437.)

              Mr. Chandler indicates that, recently, inmates received a bottle of
               DMQ for cleaning three times a day. (Chandler Decl., ECF No. 48
               at Pg ID 1428.) Inmates cannot get DMQ at any other time of day,
               even if they ask. (Id.; 5/4/20 Hr’g Tr., ECF No. 56 at Pg ID 1480.)
               In the East Annex, inmates are allowed to use DMQ in the
               bathrooms, but they are prohibited from bringing it into the bunk
               or common area. (5/4/20 Hr’g Tr., ECF No. 56 at Pg ID 1509.)
               And while bottles of DMQ are available, inmates have no other
               cleaning equipment or supplies, such as rags (Williams Decl., ECF
               No. 50 at Pg ID 1434; Chandler Decl., ECF No. 48 at Pg ID 1428),
               or the supplies they receive are passed from cell to cell without
               being disinfected between use, (Chandler Decl., ECF No. 38 at Pg
               ID 1428; Sheppard Decl., ECF No. 49 at Pg ID 1431).

              Common surfaces and items that are touched frequently are not
               cleaned regularly and, in some cases, at all. (M. Cameron Decl.,
               ECF No. 5-6 at Pg ID 390; Briggs Decl., ECF No. 5-4 at Pg ID
               378.) The showers are filthy with scum, mold, clumps of hair, and
               insects. (J. Cameron Decl., ECF No. 5-3 at Pg ID 374; Briggs
               Decl., ECF No. 5-4 at Pg ID 378; Kucharski Decl., ECF No. 5-7 at
               Pg ID 396; Lewis Decl., ECF No. 51 at Pg ID 1437.) According to
               Inmate Karla Lewis, the common shower in her housing area is
               cleaned by trusties once every three days, at most. (Lewis Decl.,
               ECF No. 51 at Pg ID 1437.) Inmate Jacqueline Williams indicates
                                        23
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20      PageID.3010     Page 24 of 71




                that she is only allowed to clean the cell (including the toilet) she
                shares with another inmate every five days. (Williams Decl., ECF
                No. 50 at Pg ID 1434.)

              Inmate Elizah Sheppard indicates that deputies, nurses, and trusties
               only started wearing gloves and masks after this lawsuit was filed.
               (Sheppard Decl., ECF No. 49 at Pg ID 1431.) And while
               corrections officers wore masks on the day of the Jail inspection, in
               the days that followed, some either do not wear masks, others wear
               them sometimes, and others wear them under their chins.
               (Chandler Decl., ECF No. 48 at Pg ID 1428.) And though
               corrections officers typically wear masks and/or gloves when
               serving food or taking an inmate’s temperature, they usually do not
               do so when handing mail and hygiene supplies to inmates or when
               checking inmates’ lockers. (Id. at Pg ID 1428; 5/6/20 Hr’g Tr.,
               ECF No. 56 at Pg ID 1472-73.) Mr. Cameron further testified that
               Aramark employees, who touch the food containers, wore neither
               gloves nor face masks. (5/4/20 Hr’g Tr., ECF No. 56 at Pg ID
               1469.) In addition, an Aramark employee who worked in the Jail’s
               kitchen (who happened to be Mr. Jamaal Cameron’s cousin)
               contracted the virus two weeks after she started working at the Jail.
               (Id. at Pg ID 1470.)

              Inmates are moved from cell to cell without consideration of who
               is symptomatic and who is not, and symptomatic inmates are
               housed in cells directly adjacent to presumptively healthy inmates.
               (Lee Decl., ECF No. 5-5 at Pg ID 386.) In one instance, after
               quarantined inmates were moved from their cell, healthy inmates
               from the next cell were moved into the cell without it being
               cleaned. (Id.) There was hair still on the floor and the toilet had
               not been cleaned. (Id.) In another instance, on April 11, when an
               inmate in a quarantined cell died from suspected COVID-19, two
               of his cellmates were then moved to a cell with presumptively
               healthy prisoners. (Id.) And on a different occasion, Inmate
               Matthew Saunders became sick with suspected COVID-19 and had
               a fever of 103 degrees. (Saunders Decl., ECF No. 5-8 at Pg ID
               399.) He was quarantined in the medical ward for four days and
               then returned to his dorm without being tested for the virus. (Id. at
               Pg ID 400.)

                                         24
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20     PageID.3011    Page 25 of 71




              Mr. Cameron and Mr. Lee claim that Jail medical staff do not
               make rounds at all in certain parts of the Jail. (J. Cameron Decl.,
               ECF No. 5-3 at Pg ID 374; Lee Decl., ECF No. 5-5 at Pg ID 383.)
               Mr. Cameron testified that around March 18, nurses visited the
               East Annex day room and provided inmates with a 30-day supply
               of their medications. (5/4/20 Hr’g Tr., ECF No. 56 at Pg ID 1473.)
               The nurses instructed the inmates that they were responsible
               enough to administer their medications themselves and that the
               nurses were not going to be back. (Id.) Mr. Cameron did not see a
               nurse in the East Annex at any point between that day and April 9
               (a span of some 27 days).33 (Id. at Pg ID 1474, 1476.)

              Jail medical staff are not responding appropriately to inmates who
               report symptoms of COVID-19. After Inmate David Kucharski,
               who suffers from asthma, reported that he was experiencing
               coronavirus symptoms, the nurse told him to let her know if his
               symptoms worsened and she gave everyone in the cell Tamiflu,
               with instructions to take it if they had COVID-19 symptoms.
               (Kucharski Decl., ECF No. 5-7 at Pg ID 395; Saunders Decl., ECF
               No. 5-8 at Pg ID 400.) When Mr. Briggs experienced shortness of
               breath and a loss of smell and taste, two nurses told him he did not
               have coronavirus and would not be tested. (Briggs Decl., ECF No.
               5-4 at Pg ID 400.) One of the nurses told him that he could not be
               experiencing shortness of breath, as he was able to speak to her.
               (Id.) Mr. Briggs reports that others in his cell subsequently
               experienced the same symptoms. (Id.) About a month later, Mr.
               Briggs in fact tested positive for COVID-19. (5/6/20 Hr’g Tr.,
               ECF No. 65 at Pg ID 2036.)


 33
    Nurse Warren testified that they went to a “keep-on-person med path” at the East
 Annex because her staff was going there every day from the Main Jail and they
 wanted to decrease the interaction between her staff and the inmates. (5/6/20 Hr’g
 Tr., ECF No. 65 at Pg ID 2037.) Nurse Warren further testified that there was only
 one day, April 6, when medical staff did not visit the East Annex and that was
 because a contingent nurse contracted coronavirus. (5/4/20 Hr’g Tr., ECF No. 56
 at Pg ID 1580.) According to Nurse Warren, the nurse contracted coronavirus
 while performing her job as an EMT, rather than while working at the Jail. (5/6/20
 Hr’g Tr., ECF No. 65 at Pg ID 2044.)

                                         25
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20      PageID.3012    Page 26 of 71




              Kitchen trusties (i.e., inmates assigned to work in the kitchen) have
               been required to serve meals despite exhibiting COVID-19
               symptoms.34 (Kucharski Decl., ECF No. 5-7 at Pg ID 395.)
               Trusties who refuse to work because they believe they are being
               exposed to dangerous conditions are threatened by and sometimes
               suffer retaliation from corrections officers.35 (5/4/20 Hr’g Tr.,
               ECF No. 56 at Pg ID 1471-76.)

              Mr. Jamaal Cameron testified that he requested a grievance form
               but never received one. (5/4/20 Hr’g Tr., ECF No. 56 at Pg ID
               1504.) Other inmates in Mr. Cameron’s cell also could not get
               grievance forms when they requested them. (Id.)

       On March 17, there were 1,223 inmates housed at the Jail. (Childs Aff.,

 ECF No 30-2 at Pg ID 886; Defs.’ Mot. Ex. O, ECF No. 78.) The Jail has



 34
   For example, around the end of March 2020, Inmate Jason Arsineau, was
 experiencing COVID-19 symptoms and was feeling sick, so he informed a Jail
 deputy that he should not be serving food. (Arsineau Decl., ECF No. 5-9 at Pg ID
 404-05.) The deputy called Mr. Arsineau a “motherf---er” and told Mr. Arsineau:
 “you do what I tell you to do, and you are going to serve food.” (Id.) Mr.
 Arsineau continued to serve food for four days until he was unable to get out of
 bed, leading a deputy to physically assault him. (Id.)
 35
    For example, on April 9, Jail Supervisor Kettlewell told Mr. Lee that he would
 be relocated from the Annex to the Main Jail if he refused to prepare food, pointing
 out that there was a COVID-19 outbreak in the Main Jail. (Lee Decl., ECF No. 5-5
 at Pg ID 384.) Mr. Lee prepared a grievance form describing Supervisor
 Kettlewell’s threat and was subsequently moved to a cell in the Main Jail that
 contained nine other inmates. (Id. at Pg ID 384-85.) Inmates in the adjoining cell
 were under quarantine. (Id. at Pg ID 385; J. Cameron Decl., ECF No. 5-3 at Pg ID
 371-72.) In addition, after learning that his cousin contracted the virus while
 working in the Jail kitchen, Mr. Jamaal Cameron requested a change in his duties
 from serving food to cleaning the bathrooms or the dorm room. (5/4/20 Hr’g Tr.,
 ECF No. 56 at Pg ID 1474-75.) As he expected, Mr. Cameron was transferred to
 the Main Jail on April 9. (Id. at Pg ID 1476.)

                                         26
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20      PageID.3013    Page 27 of 71




 experienced an active outbreak of coronavirus, with 47 inmates testing positive

 between March 27 (when coronavirus testing began at the Jail) and May 1. (Defs.’

 Hr’g Ex. B, ECF No. 67 at Pg ID 2245.) As of May 1, the Jail population had been

 reduced to 664 inmates. (Defs.’ Hr’g Ex. B, ECF No. 67.) As of May 4, there

 were 85 inmates at the Jail under quarantine. (5/4/20 Hr’g Tr., ECF No. 56 at Pg

 ID 1576.)

       Prior to May 1, the Jail had tested 275 inmates for COVID-19. (Defs.’ Hr’g

 Ex. B, ECF No. 67.) From May 1 to 7, 356 inmates were tested, and 171 inmates

 refused testing.36 (5/7/20 Hr’g Tr., ECF No. 61 at Pg ID 1814.) As of May 6,

 there were 10 COVID-positive inmates in the Jail.37 (Defs.’ Hr’g Ex. B, ECF No.


 36
    The Jail has not made clear why inmates have refused testing. (See 5/7/20 Hr’g
 Tr., ECF No. 61 at Pg ID 1821, 1826.) The CDC Fact Sheet for Patients indicates
 that the tests cause discomfort and that complications can occur during sample
 collection. Coronavirus Disease 2019 (COVID-19): Fact Sheet for Patients, Ctrs.
 for Disease Control & Prevention (Mar. 15, 2019),
 https://www.cdc.gov/coronavirus/2019-ncov/downloads/Factsheet-for-Patients-
 2019-nCoV.pdf. It also has been reported that some prisoners refuse to test and
 conceal their COVID-19 symptoms to avoid being quarantined. See Gus Burns,
 Michigan Inmates Hide Coronavirus Symptoms to Avoid Prison Quarantine,
 MLive (Apr. 15, 2020), https://www.mlive.com/public-interest/2020/04/michigan-
 inmates-hide-coronavirus-symptoms-to-avoid-prison-quarantine.html.
 37
    These test results are not a definitive sign that a large percentage of the Jail
 population is free of the virus. As the CDC has recognized, the current tests for
 coronavirus—which have not gone through the FDA’s approval process—may
 provide false negative results. See, e.g., Coronavirus Disease 2019 (COVID-19):
 Fact Sheet for Patients, supra note 36. According to one news article,
 approximately 15 percent of all tests conducted in the United States return false
 negatives, meaning that of every 100 individuals infected with COVID-19, 15 are
 told they do not have it. See This is How ‘False Positives’ and ‘False Negatives’
                                             27
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20       PageID.3014    Page 28 of 71




 67; 5/7/20 Hr’g Tr., ECF No. 61 at Pg ID 2003; Defs.’ Brief, ECF No. 85 at Pg ID

 2904.)

 III.   Plaintiffs’ § 2241 Petition on Behalf of the Medically-Vulnerable
        Subclass

        A.    Whether Relief is Available Under § 2241 or More Appropriately
              Under § 1983

        Defendants argue that § 2241 is not the proper avenue for Plaintiffs to

 pursue their claims because release is not an available remedy for the violation of

 their Eighth or Fourteenth Amendment rights. Defendants cite to Sixth Circuit

 decisions holding that an inmate may not challenge the conditions of confinement

 in a habeas petition. See, e.g., In re Owens, 525 F. App’x 287, 290 (6th Cir. 2013).

 As the Sixth Circuit recently acknowledged, however, “[t]he Supreme Court has

 neither foreclosed a prisoner from using, nor authorized a prisoner to use, habeas

 relief to challenge his conditions of confinement.” Wilson v. Williams, No. 20-

 3447, 2020 U.S. App. LEXIS 14049, at *4 (6th Cir. May 4, 2020); see also

 Boumediene v. Bush, 553 U.S. 723, 792 (2008) (declining to “discuss the reach of

 the writ with respect to claims of unlawful conditions of treatment or


 Can Bias COVID-19 Testing, Forbes (May 7, 2020),
 https://www.forbes.com/sites/startswithabang/2020/05/07/this-is-how-false-
 positives-and-false-negatives-can-bias-covid-19-testing/#4f6cfae21743.
 Therefore, 70 of the 465 Jail inmates who tested negative since May 1, may in fact
 be COVID-19 positive.


                                          28
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3015    Page 29 of 71




 confinement”); Bell v. Wolfish, 441 U.S. 520, 526 n.6 (1979) (deferring “to another

 day the question of the propriety of using a writ of habeas corpus to obtain review

 of the conditions of confinement, as distinct from the fact or length of the

 confinement”); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (stating “we need

 not in this case explore the appropriate limits of habeas corpus as an alternative

 remedy to a proper action under § 1983”).

       Like the Sixth Circuit in Wilson, this Court need not resolve the question

 here. This is because Plaintiffs seek release for medically-vulnerable inmates not

 because the conditions of their confinement fail to prevent irreparable

 constitutional injury, but based on the fact of their confinement. “Where a petition

 claims no set of conditions would be constitutionally sufficient, [the Sixth Circuit]

 construes the petitioner’s claim as challenging the fact of the confinement.”

 Wilson, 2020 U.S. App. LEXIS 14291, at *4 (citing Adams v. Bradshaw, 644 F.3d

 481, 483 (6th Cir. 2011); see also Malam v. Adducci, No. 20-10829, 2020 WL

 1672662, at *3 (E.D. Mich. Apr. 5, 2020) (finding § 2241 to be a proper avenue for

 the plaintiff to seek “immediate release from confinement as a result of there being

 no conditions of confinement sufficient to prevent irreparable constitutional injury

 under the facts of her case”); Refunjol v. Adducci, No. 2:20-cv-2099, 2020 WL

 2487119, at *17 (S.D. Ohio May 14, 2020) (citing cases to conclude that the

 petitioners could bring their claims under § 2241).

                                          29
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3016    Page 30 of 71




       Defendants also briefly cite the Rooker-Feldman doctrine and the Full-Faith

 and Credit Act, 28 U.S.C. § 1783, as precluding the Court from adjudicating

 Plaintiffs’ § 2241 petition. (See ECF No. 30 at Pg ID 826.) “Issues adverted to in

 a perfunctory manner, unaccompanied by some effort at developed

 argumentation,” however, “are deemed waived.” McPherson v. Kelsey, 125 F.3d

 989, 995-96 (6th Cir. 1997) (citation and quotation marks omitted). In any event,

 the Court finds neither the doctrine nor statute applicable here where Plaintiffs are

 not seeking review of a state court decision.

       For these reasons, the Court concludes that § 2241 is the proper vehicle for

 Plaintiffs to challenge the continued confinement of medically-vulnerable Jail

 inmates during the COVID-19 pandemic. Notably, federal judges have the

 authority to release detainees on bail while their habeas petitions are pending. See

 Lee v. Jabe, 989 F.2d 869, 871 (6th Cir. 1993) (citing Dotson v. Clark, 900 F.2d

 77, 79 (6th Cir. 1990)); see also Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001);

 Savino v. Souza, No. 20-10617, 2020 WL 1703844, at *8-9 (D. Mass. Apr. 8,

 2020); Clark v. Hoffner, No. 16-cv-11959, 2020 WL 1703870 (E.D. Mich. Apr. 8,

 2020). “In order to receive bail pending a decision on the merits, prisoners must be

 able to show not only a substantial claim of law based on the facts surrounding the

 petition but also the existence of some circumstance making the motion for bail

 exceptional and deserving of special treatment in the interests of justice.” Lee, 989

                                          30
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3017     Page 31 of 71




 F.2d at 871 (quoting Dotson, 900 F.2d at 79) (internal quotations marks and

 citations omitted).

       The likelihood of the Medically-Vulnerable Subclass prevailing on their

 habeas petition requires application of the same deliberate indifference analysis as

 the § 1983 claim of the Jail Class. The Court therefore addresses both together, in

 Section VI(A) below.

       B.     Exhaustion under § 2241

       The requirement of the Prison Litigation Reform Act (“PLRA”), that

 administrative remedies must be exhausted before bringing suit challenging prison

 conditions, does not apply to habeas petitions. 28 U.S.C. § 3626(g)(2); McIntosh

 v. United States Parole Comm’n, 115 F.3d 809, 811-12 (10th Cir. 1997). “Nor

 does the exhaustion requirement of 28 U.S.C. § 2254, which applies to petitions

 filed to challenge state court convictions, expressly apply to petitions filed under

 § 2241.” Graham v. Snyder, 68 F. App’x 589, 590 (6th Cir. 2003). Nevertheless,

 the Sixth Circuit has held that the exhaustion doctrine applies to § 2241 petitions.

 See Little v. Hopkins, 638 F.2d 953, 954 (6th Cir. 1981). Prisoners must exhaust

 their available remedies prior to filing a habeas petition except in unusual

 circumstances. Id.; Rose v. Lundy, 455 U.S. 509, 516 (1982). The Supreme Court

 has provided that the exhaustion requirement will be waived “‘in rare case where




                                           31
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20          PageID.3018    Page 32 of 71




 exceptional circumstances of peculiar urgency are shown to exist.’” Rose, 455

 U.S. at 515-16 (quoting Ex parte Hawk, 321 U.S. 114, 117 (1944)).

       Only available state remedies must be exhausted before seeking federal

 habeas relief. Exhaustion is not required where a remedy in state court is

 “unavailable,” O’Sullivan v. Boerckel, 526 U.S. 838, 847-848 (1999), or where the

 remedy is “inadequate or cannot provide the relief requested,” Goar v. Civiletti,

 688 F.2d 27, 28-29 (6th Cir. 1982) (citations omitted). The Supreme Court has

 “held that state prisoners do not have to invoke extraordinary remedies when those

 remedies are alternatives to the standard review process and where the state courts

 have not provided relief through those remedies in the past.” O’Sullivan, 526 U.S.

 at 844 (citation omitted).

       Defendants identify four instances where Oakland County Circuit Court

 judges released Jail inmates due to the coronavirus. In two cases, the state court

 did not identify the court rule or state statute on which it was relying to grant relief.

 In the remaining two cases, the court cited Michigan Compiled Laws Section

 801.59b, which is part of Michigan’s County Jail Overcrowding Act. The statute

 does not set forth a remedy for inmates to pursue. Instead, it grants judicial

 officers the authority to suspend or reduce a jail sentence or modify bond in

 response to “a county jail overcrowding state of emergency.” See id.; Mich. Exec

 Order 2020-29 (Mar. 29, 2020). To the extent prisoners have obtained relief

                                            32
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.3019    Page 33 of 71




 through this mechanism during the coronavirus pandemic, it is not part of the

 “standard review process” and is not a remedy through which state courts have

 “provided relief … in the past.”

       Defendants also argue that pretrial detainees may seek relief by filing a

 motion for modification of their prior release decisions. A district judge in the

 District Court for the Western District has found such an available remedy in

 Michigan Court Rule 6.106H, concluding that it “contemplates circumstances that

 warrant emergency release and provides an avenue to appeal a custody decision.

 Evil v. Whitmer, No. 1:20-cv-343, 2020 WL 1933685, at *3 (W.D. Mich. April 22,

 2020). The rule only provides for emergency release, however, “as a result of a

 court order or law requiring the release of prisoners to relieve jail conditions[.]”

 Mich. Ct. R. 6.106(H)(3). Additionally, the rule states that a reviewing court may

 “stay, vacate, modify, or reverse [a] release decision” only based on “an abuse of

 discretion.” Id. at R. 6.106(H)(1).

       But even if these state remedies were available to Plaintiffs to seek the relief

 sought here, the failure to exhaust does not divest this Court of jurisdiction over

 their petition. Rockwell v. Yukins, 217 F.3d 421, 423 (6th Cir. 2000). A federal

 habeas court may consider unexhausted claims where “‘unusual’” or ‘exceptional’

 circumstances” exist. Id. (quoting O’Guinn v. Dutton, 88 F.3d 1409, 1412 (6th

 Cir. 1996) (citing Granberry v. Greer, 481 U.S. 129 (1987))).

                                           33
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20       PageID.3020    Page 34 of 71




       The Court can conceive of few more unusual or exceptional circumstances

 than the current pandemic. In fact the Court imagines that judges in the future will

 use this pandemic as the quintessential example of when unusual and exceptional

 circumstances exist.

 IV.   Plaintiffs’ § 1983 Claim on Behalf of the Jail Class - Exhaustion

       The PLRA requires prisoners to exhaust all administrative remedies before

 filing suit under federal law. 42 U.S.C. § 1997e(a). The exhaustion requirement is

 “mandatory,” Woodford v. Ngo, 549 U.S. 199, 219 (2007), and courts may not

 excuse an inmate’s failure to exhaust because of “special circumstances,” Ross v.

 Blake, 136 S. Ct. 1850, 1858 (2016). Nevertheless, in Ross, the Supreme Court

 “underscore[d]” the PLRA’s “built-in exception to the exhaustion requirement: A

 prisoner need not exhaust remedies if they are not ‘available.’” 136 S. Ct. at 1855.

 The exhaustion requirement must be applied “to the real-world workings of prison

 grievance systems.” Id. at 1859.

       The Ross Court identified three circumstances in which an administrative

 remedy, although officially on the books, may be deemed “unavailable”: (i) when

 an administrative procedure “operates as a simple dead end—with officers unable

 or consistently unwilling to provide any relief to aggrieved inmates”; (ii) when an

 administrative scheme is “so opaque that it becomes, practically speaking,

 incapable of use[]”; and (iii) where “prison administrators thwart inmates from

                                          34
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20          PageID.3021     Page 35 of 71




 taking advantage of a grievance process through machination, misrepresentation,

 or intimidation.” Id. at 1859-60. Determining whether any of these circumstances

 exist may require factual development. See id. at 1862.

       Addressing the exhaustion requirement in the context of the COVID-19

 pandemic, Supreme Court Justice Sonia Sotomayor, joined by Justice Ruth Bader

 Ginsburg, recently indicated that an exception to the PLRA’s exhaustion

 requirement may also arise where “a prison grievance system cannot or will not

 respond to an inmate’s complaint.” Valentine v. Collier, -- U.S. --, 2020 WL

 2497541, *1 (May 14, 2020). Justice Sotomayor suggested that when faced with

 “a rapidly spreading pandemic[,]” administrative remedies may be “unavailable”:

              I caution that in these unprecedented circumstances,
              where an inmate faces an imminent risk of harm that the
              grievance process cannot or does not answer, the PLRA’s
              textual exception could open the courthouse doors where
              they would otherwise stay closed.

 Id.; see also Fletcher v. Menard Corr. Ctr., 623 F.3d 1171, 1173 (7th Cir. 2010)

 (“[W]e think it’s also true that there is no duty to exhaust, in a situation of

 imminent danger, if there are no administrative remedies for warding off such a

 danger.”). At this stage of the proceedings, there is sufficient evidence on this

 record to conclude that the Jail’s grievance procedures are “unavailable” to

 Plaintiffs. Corrections officers refuse to provide grievance forms to some inmates

 who request them. Corrections officers threaten to transfer inmates to COVID-19

                                            35
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3022     Page 36 of 71




 infested areas if they complain. When Mr. Lee submitted a grievance, the form

 was simply handed to the corrections officer being grieved and Mr. Lee was

 transferred from the East Annex where there were no COVID-19 positive inmates

 to the Main Jail, where there were many.

       This record evidence reflects that Plaintiffs’ affirmative efforts to exhaust

 have been thwarted by machination and intimidation. See Risher v. Lappin, 639

 F.3d 236, 240-41 (6th Cir. 2011) (requiring “affirmative efforts,” but concluding

 that an inmate “was not required to make additional efforts beyond the scope of the

 Bureau’s regulations simply because the Regional Director failed to supply him

 with a document, something it was obligated to do”); Himmelreich v. Fed. Bureau

 of Prisons, 766 F.3d 575, 577-78 (6th Cir. 2014), aff’d sub nom. Simmons v.

 Himmelreich, -- U.S. --, 136 S. Ct. 1843 (2016); Rancher v. Franklin Cty., 122 F.

 App’x 240, 241-42 (6th Cir. 2005) (excusing exhaustion when an inmate made

 numerous requests for medical treatment but received no response and presented

 evidence that, in practice, the prison refused to accept medical grievances). In

 Himmelreich, the Sixth Circuit vacated the district court’s grant of summary

 judgment on exhaustion grounds because the alleged retaliation, if true, “would

 render the grievance process functionally unavailable for a person of ordinary

 firmness.” 766 F.3d at 578. In that case, the plaintiff alleged that a prison official

 threatened to transfer him to a higher-security prison or penitentiary where he

                                           36
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20       PageID.3023    Page 37 of 71




 would more likely be attacked and placed the plaintiff in a Special Housing Unit

 for filing a lawsuit. Id. at 577-78. More alarming, here, corrections officers have

 threatened—and in Mr. Lee’s case, carried out the threat—to transfer inmates who

 dare to complain to areas infested with a deadly and highly contagious virus.

       Moreover, the Jail’s grievance procedures do not appear to provide an

 avenue for medically-vulnerable inmates to seek release on the basis of the serious

 and deadly risk COVID-19 poses. Rather, the Jail’s Inmate Guide states that

 grievances are available for prisoners who “wish[] to complain regarding the living

 conditions, procedures, facilities or treatment in the Oakland County Jail[.]”

 (Defs.’ Resp. Ex. B, ECF No. 82-2 at Pg ID 2875.) Defendants lack the authority

 to release prisoners on their own.

       For these reasons, at this preliminary stage, the Court concludes that the

 PLRA’s exhaustion requirement does not preclude Plaintiffs from pursuing their

 claims in this lawsuit.

 V.    Whether Plaintiffs’ § 1983 Claims Should Proceed as a Class Action and
       Whether Their Request for Habeas Relief Under § 2241 is Appropriate
       as a Representative Petition

       Rule 23 of the Federal Rules of Civil Procedure governs class certification.

 Numerous courts have concluded that a petition for writ of habeas may be brought

 as a class action. See, e.g., Wilson v. Williams, -- F. Supp. 3d --, 2020 WL

 1940882, at *6 (N.D. Ohio Apr. 22, 2020); Mays v. Dart, No. 20 C 2134, 2020 WL

                                          37
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.3024    Page 38 of 71




 1987007, at *16 (N.D. Ill. Apr. 27, 2020) (citing cases). Those courts generally

 apply the provisions of Rule 23 to determine whether a representative action is

 appropriate. Id. However, several circuit courts have “clearly pointed out that a

 representative prisoners proceeding is merely analogous to a Rule 23 class action,

 and that the provisions of Rule 23 need not be complied with precisely.” United

 States ex rel. Morgan v. Sielaff, 546 F.2d 218, 221 n.5 (7th Cir. 1976) (citing Bijeol

 v. Benson, 513 F.2d 965, 968 (7th Cir. 1975) and United States ex rel. Sero v.

 Preiser, 506 F.2d 1115, 1125 (2d Cir. 1974)); Napier v. Gertrude, 542 F.2d 825,

 827 n.2 (10th Cir. 1976).

       Pursuant to Rule 23, a class must meet the requirements of numerosity,

 commonality, typicality, and adequate representation. Fed. R. Civ. P. 23(a).

 Additionally, one of the requirements of Rule 23(b) must be satisfied. Plaintiffs

 seek certification under Rule 23(b)(2), which permits certification where the

 defendant “has acted or refused to act on grounds that apply generally to the class,

 so that final injunctive relief or corresponding declaratory relief is appropriate

 respecting the class as a whole[.]” Fed. R. Civ. P. 23(b)(2). Plaintiffs bear the

 burden of showing that class certification is proper. Wal-Mart Stores, Inc. v.

 Dukes, 564 U.S. 338 (2011).

       As a preliminary matter, at this time the Court is modifying the Medically-

 Vulnerable Subclass to include individuals 60 years of age and older or who,

                                           38
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.3025     Page 39 of 71




 regardless of age, experience any of the following underlying medical conditions:

 (i) chronic lung disease including chronic obstructive pulmonary disease (e.g.,

 bronchitis or emphysema); (ii) moderate to severe asthma; (iii) serious heart

 conditions; (iv) immunocompromising conditions including cancer treatment, bone

 marrow or organ transplantation, immune deficiencies, poorly controlled HIV or

 AIDS, and prolonged use of corticosteroids and other immune weakening

 medications: (v) severe obesity (body mass index of 40 or higher); (vi) diabetes;

 (vii) chronic kidney or liver disease; (viii) metabolic disorders; or (ix) current or

 recent (last two weeks) pregnancy.

       Defendants contend that the Medically-Vulnerable Subclass is not

 sufficiently defined so as to be capable of certification. According to Defendants,

 because some factual inquiry is needed to determine whether individuals fall

 within the subclass and subclass membership is not based on objective criteria, the

 subclass is not appropriate for class certification. As Defendants’ brief

 acknowledges, however, “[t]he purpose of this requirement is to ensure

 administrative feasibility, including the ability to notify absent class members in

 order to provide them an opportunity to opt out and avoid the potential collateral

 estoppel effects of a final judgment.” (ECF No. 82 at Pg ID 2869 (quoting Kensu

 v. Mich. Dep’t of Corr., 18-cv-10175, 2020 WL 1698662, at *7 (E.D. Mich. Apr.

 8, 2002) (citing Cole v. City of Memphis, 893 F.3d 530, 541 (6th Cir. 2016)).)

                                           39
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3026    Page 40 of 71




 Kensu, however, involved certification under Rule 23(b)(3). Plaintiffs seek

 certification under Rule 23(b)(2). In Cole, the Sixth Circuit held that this need for

 “‘ascertainability’ is inapplicable to Rule 23(b)(2).”38 839 F.3d at 541-42 (joining

 three other Circuits in reaching this conclusion).

       A.     Numerosity

       When Plaintiffs filed their motion for class certification a month ago, the Jail

 housed 863 inmates. (See Defs.’ Hr’g Ex. B, ECF No. 67 at Pg ID 2245.) Based

 on a report of the Michigan Joint Task Force and Pretrial Incarceration, Plaintiffs

 estimate that this population is evenly divided between pretrial and convicted

 individuals. At the time of the evidentiary hearing, there were 220 individuals on

 Defendants’ list of medically-vulnerable inmates. These numbers are substantial

 enough to satisfy the numerosity requirement. See Peters v. Cars to Go, Inc., 184

 F.R.D. 270, 276 (W.D. Mich. 1998) (citation omitted) (“[A] class numbering more

 than 40 members usually satisfies the impracticability requirement, and classes

 containing 100 or more members routinely satisfy the numerosity requirement.”).

       Defendants do not argue that these numbers are insufficient to satisfy the

 numerosity requirement of Rule 23. Instead, they argue that Plaintiffs cannot show

 numerosity because none of them exhausted their administrative remedies and they


 38
   Thus, while the Cole court explained the purpose of the ascertainability
 requirement, it expressly declined to require it in the Rule 23(b)(2) class action
 before it. 839 F.3d at 542.
                                          40
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.3027    Page 41 of 71




 fail to identify any potential class member who has. Defendants’ argument does

 not prevail in light of the Court’s ruling on exhaustion.

       B.     Commonality

       The commonality requirement of Rule 23(a)(2) “simply requires a common

 question of law or fact.” Bittinger v. Tecumseh Prods. Co., 123 F.3d 877, 884 (6th

 Cir. 1997); see also Dukes, 564 U.S. at 350. The Sixth Circuit has explained that

 “‘[t]he interests and claims of the various plaintiffs need not be identical. Rather,

 the commonality test is met when there is at least one issue whose resolution will

 affect all or a significant number of the putative class members.’” Fallick v.

 Nationwide Mut. Ins. Co., 162 F.3d 410, 424 (6th Cir. 1998) (quoting Forbush v.

 J.C. Penney Co., Inc., 994 F.2d 1101, 1106 (5th Cir. 1993)).

       All of the Jail’s inmates are allegedly suffering the same injury due to

 Defendants’ alleged failure to adequately respond to COVID-19. Regardless of

 their housing locations, security class, date of incarceration, or cell assignments,

 Plaintiffs allege that Defendants have not instituted sufficient measures throughout

 the Jail to protect them from the serious risk of harm posed by the virus. There are

 common questions of law and fact for the proposed class and subclasses, such as:

 what are the conditions within the Jail, what has been Defendants’ response to

 COVID-19, and are Defendants’ actions and/or inactions reflective of their

 deliberate indifference to the serious risk of harm the virus poses to all inmates.

                                           41
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3028      Page 42 of 71




       There is at least one common question that must be resolved to adjudicate

 the habeas petition brought by the Medically-Vulnerable Subclass: whether

 COVID-19 presents such a severe risk of harm that it is unconstitutional to

 continue confining such individuals in the Jail. This issue is at the core of

 Plaintiffs’ § 2241 petition. “The commonality test is qualitative rather than

 quantitative, that is, there need be only a single issue common to all members of

 the class.” In re Am. Med. Sys., Inc., 75 F.3d 1069, 1080 (6th Cir. 1996) (quotation

 marks and citation omitted). Even if individualized determinations as to placement

 suitability are necessary, the “mere fact that questions peculiar to each individual

 member of the class remain after the common questions of the defendant’s liability

 have been resolved does not dictate the conclusion that a class action is

 impermissible.” Sterling v. Velsicol Chem. Corp., 855 F.2d 1188, 1197 (6th Cir.

 1998); see also Hill v. Snyder, 308 F. Supp. 3d 893, 914 (E.D. Mich. 2018)

 (finding commonality among class members challenging state’s statutory scheme

 barring them from parole eligibility “[r]egardless of individual factors regarding a

 prisoner’s likelihood of parole”); Wilson, 2020 WL 1940882, at *7 (finding that

 medically-vulnerable inmates seeking release from prison due to the coronavirus

 satisfied the commonality requirement); Mays, 2020 WL 1987007, at *17 (same).




                                           42
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.3029     Page 43 of 71




       C.     Typicality

       “A claim is typical if ‘it arises from the same event or practice or course of

 conduct that gives rise to the claims of other class members, and if [the named

 plaintiff’s] claims are based on the same legal theory.’” Beattie v. CenturyTel,

 Inc., 511 F.3d 554, 561 (6th Cir. 2007) (quoting In re Am. Med. Sys., Inc., 75 F.3d

 at 1082). Typicality is satisfied for the Jail Class, as well as the Pre-Trial and Post-

 Conviction Subclasses at large because Plaintiffs allege the same injurious conduct

 stemming from Defendants’ response to the coronavirus pandemic. This is

 because they advance the same legal theory. In other words, Plaintiffs assert that

 they are exposed to a serious risk of contracting the deadly coronavirus because

 Defendants have acted deliberately indifferent in violation of their Eighth or

 Fourteenth Amendment rights by failing to institute safety measures throughout the

 Jail to prevent the virus from quickly spreading from inmate to inmate (and failing

 to release the medically vulnerable based on the fact of their confinement).

       D.     Adequacy of Representation

       The Sixth Circuit has identified two criteria relevant to deciding whether the

 named plaintiff “will fairly and adequately protect the interests of the class,” Fed.

 R. Civ. P. 23(a)(4): “(1) the representative must have common interests with

 unnamed members of the class and (2) it must appear that the representatives will

 vigorously prosecute the interests of the class through qualified counsel.” In re

                                           43
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3030     Page 44 of 71




 Am. Med. Sys., Inc., 75 F.3d at 1083 (internal quotations and citations omitted).

 Defendants raise two arguments challenging Plaintiffs’ adequacy: (i) no Plaintiff

 has exhausted his administrative remedies and (ii) no Plaintiff is a pretrial detainee.

       Defendants’ first argument lacks merit in light of the Court’s exhaustion

 analysis. As to the second, Plaintiffs’ Complaint and Mr. Briggs’ declaration

 reflect that he was a pretrial detainee on the date this lawsuit was filed. (Compl.,

 ECF No. 1 at Pg ID 8; Briggs Decl., ECF No. 5-4 at Pg ID 277.) The Oakland

 County Circuit Court’s public website reflects that Mr. Briggs in fact remains a

 pretrial detainee in Case Number 2019-272964-FH and that he was arraigned on

 December 3, 2019, and is still awaiting trial, with his pretrial date repeatedly

 continued due to COVID-19.39

       E.     Rule 23(b)(2)

       Again, certification under Rule 23(b)(2) is appropriate where the party

 seeking class certification shows that “the party opposing the class has acted or

 refused to act on grounds that apply generally to the class, so that final injunctive

 relief or corresponding declaratory relief is appropriate respecting the class as a

 whole.” Fed. R. Civ. P. 23(b)(2). “Rule 23(b)(2) applies only when a single



 39
    See Court Explorer, Oakland County,
 https://courtexplorer.oakgov.com/oaklandcounty/ (last visited May 20, 2020)
 (insert “Last Name” “Briggs”; then insert “First Name” “Richard”; then follow
 “Briggs, Richard, Mareno” hyperlink associated with “2019-272964-FH”).
                                         44
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3031    Page 45 of 71




 injunction or declaratory judgment would provide relief to each member of the

 class.” Dukes, 564 U.S. at 360. Courts have found that the requirements of Rule

 23(b)(2) are “almost automatically satisfied in actions primarily seeking injunctive

 relief.” Williams v. City of Philadelphia, 270 F.R.D. 208, 222 (E.D. Pa. 2010)

 (citing Baby Neal v. Casey, 43 F.3d 48, 58 (3d Cir. 1995)) (additional citation

 omitted). “Numerous courts have held that Rule 23(b)(2) is an appropriate vehicle

 in actions challenging prison conditions.” Id. at 222 (citing cases).

       The Jail Class, Pre-trial Subclass, and Post-Conviction Subclass seek an

 injunction requiring Defendants to take appropriate action to improve the

 conditions in the Jail, which Plaintiffs claim render the Jail a ticking timebomb for

 widespread contagion of COVID-19. The Medically-Vulnerable Subclass

 challenges the policies and practices through which Defendants have acted or

 refused to act on grounds that apply generally to all inmates at heightened risk of

 contracting the coronavirus due to their age and/or underlying medical conditions.

 This subclass is seeking an injunction that will protect them from the unique risk of

 harm they face from coronavirus. The Court can fashion injunctive relief that

 requires Defendants to take specific actions to address this risk. The § 2241

 petition brought on behalf of the Medically-Vulnerable Subclass may not fit

 perfectly within Rule 23(b)(2) because the Court’s injunction may not result in the

 same relief for every member of the subclass. Nonetheless, this Court need only

                                          45
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3032     Page 46 of 71




 look to the provisions of Rule 23 in determining whether a representative action is

 appropriate and need not find precise compliance with the rule. See supra.

       The Court concludes that the Jail Class and Subclasses as defined in this

 Opinion meet the requirements for class certification and should be provisionally

 certified. This provisional determination is made with the understanding that it

 “may be altered or amended before final judgment.” Fed. R. Civ. P. 23(c)(1)(C).

 VI.   Whether Plaintiffs are Entitled to a Preliminary Injunction for the Jail
       Class and/or Medically-Vulnerable Subclass

       The relevant factors for deciding whether to issue a preliminary injunction

 are well-established:

                (1) whether the movant has a “strong” likelihood of
                success on the merits; (2) whether the movant would
                otherwise suffer irreparable injury; (3) whether issuance
                of a preliminary injunction would cause substantial harm
                to others; and (4) whether the public interest would be
                served by issuance of a preliminary injunction.

 McPherson v. Mich. High Sch. Athletic Ass’n, 119 F.3d 453, 459 (6th Cir. 1997)

 (en banc) (quoting Sandison v. Mich. High Sch. Athletic Ass’n, 64 F.3d 1026, 1030

 (6th Cir. 1995)). These factors are balanced against one another and should not be

 considered prerequisites to the grant of a preliminary injunction. McPherson, 119

 F.3d at 459.




                                           46
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20          PageID.3033        Page 47 of 71




       A.     Whether Plaintiffs are Likely to Succeed in Establishing a
              Violation of Their Constitutional Rights

              1.     Monell Liability

       Plaintiffs are essentially suing Oakland County alone, as they name Sheriff

 Bouchard and Captain Childs solely in their official capacities. “Official capacity

 suits . . . ‘generally represent only another way of pleading an action against an

 entity of which an officer is an agent.’”40 Kentucky v. Graham, 473 U.S. 159, 165-

 68 (1985) (quoting Monell v. New York City Dept. of Soc. Servs., 436 U.S. 658,

 690 n.5 (1978)). “[A] governmental entity is liable under § 1983 only when the

 entity itself is a moving force behind the [constitutional] deprivation.” Id. (internal

 quotation marks and citations omitted). “[I]t is when execution of a government’s

 policy or custom, whether made by its lawmakers or by those whose edicts or acts

 may fairly be said to represent official policy, inflicts the injury that the

 government as an entity is responsible under § 1983.” Monell, 436 U.S. at 694.

       Defendants argue that Plaintiffs cannot show that Oakland County maintains

 an unconstitutional policy or practice. Defendants seem to be contending that

 because the current pandemic presents a “novel” situation—one “that has never

 confronted municipalities” (ECF No. 30 at Pg ID 833)—there can be no municipal


 40
   For this reason, Defendants argue that Sheriff Bouchard and Captain Childs
 should be dismissed from this lawsuit. (ECF No. 30 (citing Barber v. City of
 Salem, 953 F.2d 232, 237 (6th Cir. 1992).) The Court agrees and is dismissing
 them as parties to this lawsuit.
                                         47
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.3034    Page 48 of 71




 policy or custom responsible for the constitutional violation of Plaintiffs’ rights.

 This argument conflates the concept of municipal liability with qualified immunity.

 Regardless of the exceptional nature of the circumstances presented,41 liability can

 attach if Defendants are aware of the serious threat to Jail inmates posed by

 COVID-19 and respond to it with a policy that is deliberately indifferent to

 Plaintiffs’ constitutional rights. “[O]fficial municipal policy extends to ‘the acts of

 its policymaking officials[,]’” such as Sheriff Bouchard and Captain Childs.

 Richmond, 885 F.3d at 948.

                 2.   Deliberate Indifference

       Prison officials must guarantee the safety of and provide adequate medical

 care to both convicted inmates and pretrial detainees. The Eighth Amendment’s

 prohibition against cruel and unusual punishment establishes this obligation as it

 relates to convicted inmates. Rhinehart v. Scutt, 894 F.3d 721, 737 (6th Cir. 2018)

 (quoting Estelle v. Gamble, 429 U.S. 97, 103 (1976)). Pretrial detainees are

 similarly protected under the Fourteenth Amendment’s Due Process Clause.

 Blackmore v. Kalamazoo Cty., 390 F.3d 890, 895 (6th Cir. 2004) (citing Bell, 441

 U.S. at 545).



 41
   While COVID-19 is a new virus not previously diagnosed in people prior to late
 2019, highly contagious viruses are not unique. Unfortunately, nor is the risk of
 highly contagious viruses or infections spreading throughout a prison facility. See,
 e.g., Duvall v. Dallas Cty., 631 F.3d 203, 207 (5th Cir. 2011) (MRSA).
                                          48
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3035    Page 49 of 71




       In the context of the medical needs of convicted inmates or pretrial

 detainees, a plaintiff must show that the defendant “acted with deliberate

 indifference to [the plaintiff’s] medical needs.” Blackmore, 390 F.3d at 895 (citing

 Estelle, 429 U.S. at 104). To show “deliberate indifference,” a plaintiff must

 satisfy two components: one objective and the other subjective.42 Comstock v.

 McCrary, 273 F.3d 693, 702 (6th Cir. 2001).

                     a)     Objective Component

       To satisfy the objective component, inmates must demonstrate that they are

 “incarcerated under conditions posing a substantial risk of serious harm.” Farmer

 v. Brennan, 511 U.S. 825, 834 (1994); see also Richko v. Wayne Cty., 819 F.3d

 907, 915 (6th Cir. 2016) (quoting Amick v. Ohio Dep’t of Rehab. & Corr., 521 F.

 App’x 354, 361 (6th Cir. 2013)) (explaining that a plaintiff satisfies “the objective

 component by showing that, ‘absent reasonable precautions, an inmate is exposed

 to a substantial risk of serious harm’”).

       Though Defendants cite case law discussing the objective component, (see

 ECF No. 30 at Pg ID 834-35), they have not disputed that the objective component


 42
   The Sixth Circuit has not decided whether the Supreme Court’s decision in
 Kingsley v. Hendrickson, 576 U.S. 389 (2015), abrogated the subjective component
 when evaluating the deliberate indifference claims of pretrial detainees. See
 Richmond v. Huq, 885 F.3d 923, 938 n.3 (6th Cir. 2018). The Court will proceed
 as if pretrial detainees must still satisfy both components, even though the Sixth
 Circuit has recognized that decisions of other circuit courts “call[] into serious
 doubt” whether a pretrial detainee must satisfy the subjective component. Id.
                                              49
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.3036     Page 50 of 71




 is satisfied here. Mekani v. Homecomings Fin., LLC, 752 F. Supp. 2d 785, 790 n.2

 (E.D. Mich. 2010) (stating that where a plaintiff fails to dispute the arguments a

 defendant makes for dismissal of a claim, “the Court assumes he concedes this

 point”).

       Moreover, the above record shows that the congregate nature of the Jail—

 housing hundreds of inmates who share sinks, toilets, and showers, as well as

 eating, sleeping, and living spaces—makes it an ideal environment for the spread

 of COVID-19. This, along with the fact that there is an active outbreak of COVID-

 19 at the Jail and the fact that COVID-19 is a highly infectious virus that poses a

 significant risk of severe illness and death, particularly for the medically

 vulnerable, renders the objective component easily satisfied in this case. Wilson,

 2020 WL 1940882, at *8 (finding objective component satisfied where jail housed

 medically-vulnerable population and experienced COVID-19 outbreak); Valentine,

 -- U.S. --, 2020 WL 2497541, at *2 (Sotomayor, J.) (noting the district court’s

 “detailed, careful findings,” which included “the ‘obvious’ risk of [COVID-19] to

 the older men in the [Jail] Unit”).

                     b)     Subjective Component

       “To satisfy the subjective component, the plaintiff must allege facts which, if

 true, would show that the official being sued subjectively perceived facts from

 which to infer substantial risk to the prisoner, that he did in fact draw the inference,

                                           50
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3037     Page 51 of 71




 and then disregarded that risk.” Comstock, 273 F.3d at 703 (citing Farmer, 511

 U.S. at 834).

       Here, it is undisputed that Defendants perceived facts from which to infer

 substantial risk: the danger COVID-19 poses to the Jail Class and in particular to

 the Medically-Vulnerable Subclass is practically common knowledge. Indeed, the

 CDC’s guidance on how to curb the spread of coronavirus, as well as their

 warnings about the increased threat the virus poses to the medically vulnerable and

 people living in congregate environments such as prison and detention facilities,

 has been the topic of extensive national and local media coverage. It also is

 undisputed that Defendants did in fact draw the inference that COVID-19 poses a

 risk to the members of the Jail Class and the Medically-Vulnerable Subclass

 particularly. Cf. Farmer, 511 U.S. at 842 (“[A] fact finder may conclude that a

 prison official knew of a substantial risk from the very fact that the risk was

 obvious.”). Defendants concede as much in their brief: “[p]rior to the first

 confirmed COVID-19 case in the jail, Defendants took an immediate and proactive

 response to the COVID-19 pandemic to curb an outbreak or spread at the Oakland

 County Jail.” (ECF No. 30 at Pg ID 810.) Moreover, Nurse Warren testified that

 she, Captain Childs, and Lieutenant McLellan met and decided that the medically

 vulnerable would be tested before the general population because the former group

 was in “greater need.” (5/6/20 Hr’g Tr., ECF No. 65 at Pg ID 2051-52.)

                                           51
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20          PageID.3038     Page 52 of 71




       The remaining issue, therefore, is whether Defendants have disregarded the

 risk that COVID-19 could imperil the health and lives of Jail inmates. Before

 getting there, the Court pauses to discuss credibility.

       One of Defendants’ primary arguments in response to Plaintiffs’ claims is

 that Plaintiffs and the putative Jail Class members who have provided declarations

 in support of their claims lack credibility. Defendants maintain that “the affiants’

 criminal histories are replete with convictions related to crimes involving theft or

 dishonesty.” (ECF No. 30 at Pg ID 815 (citing ECF No. 30-5).) Nothing about the

 summary of purported convictions provided by Defendants suggests that it comes

 from an official or reliable source. (See Defs.’ Mot. Ex. E, ECF No. 30-5.) It is

 not a print-out of the declarants’ criminal histories, but a rough list that an

 unidentified individual has prepared from an unknown source. Nevertheless, the

 Court takes into consideration that some of the declarants may have previous and

 recent convictions which could be considered when assessing their credibility

 under the Federal Rules of Evidence. See Fed. R. Evid. 609. The Court also takes

 into consideration that, while Plaintiffs and other inmate declarants detail events

 and interactions with specifically identified Jail staff members, Defendants have

 not rebutted many of the inmates’ accounts with testimony from any of the

 identified or named staff members.




                                            52
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20       PageID.3039     Page 53 of 71




       What the Court finds more significant when assessing credibility is that the

 bulk of Defendants’ evidence concerning the conditions in the Jail and what is

 being done to prevent the spread of coronavirus comes primarily from two

 individuals—one who admittedly spends “seldom” time in its housing areas and

 the other who had not been inside the housing areas for weeks before the

 evidentiary hearing. Nurse Warren and Captain Childs have painted a picture of

 those areas which is not based on their own knowledge and may not even be based

 on reality. Finally, the Courts finds it noteworthy that Defendants presented no

 expert testimony on the adequacy of their COVID-related policies or their

 implementation of those policies.

                      Pre-Trial & Post-Conviction Subclasses

       According to Defendants: “Plaintiffs cannot show that Defendants have

 been deliberately indifferent . . . because the overwhelming evidence establishes

 Defendants previously put into place nearly all of Plaintiffs’ requests and the

 subsequent requirements of the Court’s TRO at the jail.” (ECF No. 30 at Pg ID

 837.) Undoubtedly, Defendants have taken steps to curb the spread of COVID-19,

 but the overall record reflects a willingness to continue housing Jail Class members

 in a manner that increases their risk of infection.

       First, though the Jail outlined enhanced cleaning and sanitation policies and

 procedures, members of the Jail Class continue to share toilets, sinks, showers,

                                           53
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3040     Page 54 of 71




 phones, brooms and other communal spaces and items, sometimes without

 disinfection between each use. The declarations of several inmates reflect that Jail

 Class members still have insufficient access to soap and cleaning supplies. And

 while corrections officers were wearing masks on the day of the Jail inspection, in

 the days that have followed, some either do not wear masks or wear masks under

 their chins. Plaintiffs further note that, though corrections officers typically wear

 gloves when serving food, they usually do not do so when distributing inmate mail

 and hygiene supplies.

       Further, regarding social distancing, Defendants posted signs on or around

 May 1, telling inmates to sleep “head to toe,” (ECF No. 47 at Pg ID 1425)—

 presumably to create distance from other inmates while they sleep. Captain Childs

 suggests that social distancing is possible in multi-person cells if inmates remain in

 the same positions on opposite corners of the cells for the 23 hours a day they must

 remain there. (5/7/20 Hr’g Tr., ECF No. 62 at Pg ID 1858-59.) This suggestion is

 disingenuous at best. And despite their understanding of the risk associated with

 the close quarters in which inmates reside, as of May 1, almost half of the Jail’s

 population was housed in multi-person cells, with a significant number in housing

 units with more than 10 individuals. At the same time, many of the Jail’s housing

 cells remain empty. (See Defs.’ Hr’g Ex. C, ECF No. 68.) The fact that

 Defendants offer no explanation regarding why individuals have not been moved

                                           54
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.3041    Page 55 of 71




 to these available cells in order to maximize the distance between inmates suggests

 a disregard of the substantial risk of contracting a virus that already has been

 demonstrated to be lethal.

       Second, despite Defendants’ contention that they have instituted a strict

 quarantine procedure, the evidence reflects that this policy is insufficient, resulting

 in Jail Class members being placed at greater risk of contracting COVID-19. For

 example, Mr. Watkins was housed in A-4 (a one-person cell) from April 16 to May

 6. (See Watkins Decl., ECF No. 64-1 at Pg ID 1972.) On May 6, he was

 reassigned to a 10-person cell on C-Block in which there were seven other inmates

 and, later that day, was tested for coronavirus. (Id. at Pg ID 1972; Warren Decl.,

 ECF No. 83-1 at Pg ID 2888.) Two days later, Defendants learned that Mr.

 Watkins was COVID-negative. (Warren Decl., ECF No. 83-1 at Pg ID 2888.) Mr.

 Watkins was informed of this test result but, approximately two hours later, was

 informed that he in fact was COVID-positive—a fact that, according to Nurse

 Warren, the rectification of “human error” revealed. (Id. at Pg ID 2888) Nurse

 Warren declared that, as a result of Mr. Watkins’ positive status, the entire row of

 cells associated with A-4 was quarantined. (Warren Decl., ECF No. 83-1 at Pg ID

 2888.)

       Critically, however, Nurse Warren does not contend that the 10-person cell

 on C-Block—where Mr. Watkins ate, slept, and socialized during the two days

                                           55
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20          PageID.3042     Page 56 of 71




 immediately preceding his COVID-19 diagnosis—was quarantined. (See id.)

 Perhaps more critically, there is no evidence that Nurse Warren or her staff—who

 are responsible for deciding which inmates and cells to quarantine—or other Jail

 staff have instituted a policy for contact tracing. This is so despite knowledge that

 COVID-positive individuals can remain asymptomatic and contagious, thereby

 exposing members of the Jail Class to COVID-19. (See, e.g., 5/6/20 Hr’g Tr., ECF

 No. 65 at Pg ID 2069-70.)

       Third, Plaintiffs’ evidence suggests that Defendants transferred inmates from

 the East Annex, where there are currently no cases of COVID-19, to the Main Jail,

 where there are multiple cases of the virus. These allegations, if true, suggest that

 Defendants are deliberately indifferent to the risk of accelerating an outbreak that

 already exists in the Jail. It also reflects deliberate indifference to the individuals

 being moved by placing them at greater risk of contracting the virus.

                            Medically-Vulnerable Subclass

       Members of the Medically-Vulnerable Subclass face a greater risk of serious

 outcomes from COVID-19 than the general inmate population. Indeed,

 Defendants concede that the medically vulnerable are in “greater need” because of

 the heightened risk of serious complication from the virus. (5/6/20 Hr’g Tr., ECF

 No. 65 at Pg ID 2051-52.) And public health experts agree that people over the




                                            56
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.3043     Page 57 of 71




 age of 60 or with underlying conditions face a higher risk of experiencing severe

 COVID-19 outcomes, including death.

       Defendants argue that, because they have taken reasonable steps to address

 the impact of COVID-19 within the Jail, Plaintiffs’ allegation that Defendants have

 been deliberately indifferent to the needs of the Medically-Vulnerable Subclass

 fails. Plaintiffs, however, challenge their continued confinement on the grounds

 that no condition of confinement can ensure their reasonable safety from

 coronavirus.

       The record shows that the congregate nature of a jail facility makes it

 impossible to put in place and enforce precautionary measures and, thereby, ensure

 the reasonable safety of medically-vulnerable inmates. Indeed, in the midst of a

 pandemic for which there is no vaccine, limited effective treatment, no contact

 tracing, and rapid spread via asymptomatic individuals, to place especially

 susceptive individuals into a highly confined communal space—with limited

 access to clean facilities, limited ability to socially distance from others, and

 increased exposure via potentially infected Jail staff and inmates cycling in and out

 of the Jail—and then, to ask them to tolerate the risk of whatever catastrophic

 result that may befall them, is to demean “the essence of human dignity inherent in

 all persons.” Brown, 563 U.S. at 510-11. Such a suggestion “has no place in

 civilized society.” Id.

                                            57
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3044     Page 58 of 71




       Considering the weight of the public health evidence demonstrating the

 medically-vulnerable population’s unique, specific, and life-threatening

 susceptibility to COVID-19—paired with the communal nature of jail facilities, the

 Court finds that home confinement or early release is the only reasonable response

 to this unprecedented and deadly pandemic.43, 44 In other words, the inherent

 characteristics of the Jail cannot be altered to any extent that would make it safe

 enough to protect the members of the Medically-Vulnerable Subclass from the

 potentially lethal combination of their unique vulnerabilities and COVID-19’s



 43
   As discussed infra, an individualized consideration of the suitability for release
 of a subclass member, based on factors such as public safety, is required.
 44
    The Court finds it troubling that, despite understanding that medically-
 vulnerable individuals are uniquely susceptive to the harms of COVID-19 and that
 the CDC and medical experts have emphasized the need to implement specific
 measures to protect them, Defendants have evidenced little care in their attempts to
 implement even the most basic elements of the precautions necessary to curb the
 risk that COVID-19 could kill members of the Medically-Vulnerable Subclass.
        This conclusion is based on all of the reasons discussed above as to the Pre-
 Trial and Post-Conviction Subclasses. The Court further notes that Defendants
 adhere to special housing protocols for inmates with special medical needs and
 diagnosed mental health issues, but admit that they have crafted no such plan for a
 group of inmates especially susceptive to the often deadly health complications
 caused by the present pandemic. Not only have Defendants failed to do so, this
 lack of planning persists as many cells remain empty. Moreover, considering that
 Defendants currently house inmates throughout the Jail without regard to their
 medical vulnerabilities and their specific failure to quarantine the 10-person cell in
 C-Block in which Mr. Watkins resided prior to his positive test result, Defendants
 likely exposed and continue to expose members of the Medically-Vulnerable
 Subclass to COVID-19.

                                           58
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20       PageID.3045     Page 59 of 71




 health-shattering consequences. Any response other than release or home

 confinement placement constitutes deliberate indifference.

       Yet, despite the authority to take action to release medically-vulnerable

 inmates and the exhortations of the same by Governor Whitmer and experts, the

 record suggests that Defendants are exercising their authority at a pace that

 disregards the seriousness of the risk faced by medically-vulnerable inmates. On

 March 29, Governor Whitmer issued an Executive Order encouraging county jails

 to consider actions to reduce their inmate populations. On or around March 20,

 Defendants forwarded to Oakland County Court Administrators an Excel

 spreadsheet containing the names and information relevant to 42 inmates whose

 conditions ranged from “a [very] high medical risk” to “a medical risk if they

 become infected” along with an expression of gratitude to the “courts for working

 with [them] to help reduce the jail population during [the] pandemic.” (ECF No.

 30-1 at Pg ID 862; ECF No. 85 at Pg ID 2900.) The release of 27 medically-

 vulnerable inmates followed this effort.

       Critically, however, the record is lacking in support that, during the almost

 eight weeks that passed between March 20 and May 13, Defendants expended even

 a basic level of effort to continue the release initiative. By Defendants’ own

 account, on May 13, they forwarded the names of 17 medically-vulnerable inmates




                                            59
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20       PageID.3046    Page 60 of 71




 to the Oakland County courts.45 Notably, however, as of the same day, Defendants

 report that 248 medically-vulnerable inmates remain in the Jail. This means that,

 at this moment, Defendants are actively seeking the release of only 7 percent of the

 medically-vulnerable population. Even if the Court were to exclude the 121

 inmates Defendants contend should not be released due to their assaultive charge

 or history, Defendants are actively seeking the release of only 13 percent of the

 total number of medically-vulnerable inmates without assaultive histories, while

 the rest remain in harm’s way.

       Defendants contend that they are reviewing the files of the remaining

 inmates. But some of these inmates have been incarcerated or detained well before

 Michigan’s first diagnosed coronavirus case, and well before Defendants submitted

 their first list of names in March. This has allowed Defendants at least two months

 to review and make decisions as to these inmates, yet they have not.

       Ultimately, in light of Defendants’ awareness of the deathly risk that

 COVID-19 poses to the medically-vulnerable population, Defendants’ failure to

 make prompter, broader, and more meaningful use of their authority to implement


 45
    Notably, four of 17 inmates had the following original release dates: May 13,
 May 16, May 21, and May 28. The Court is skeptical that the submission of the
 names of these inmates—who very likely will be released sometime before the
 state court can make a decision as to home confinement or early release—was for
 the legitimate purpose of seeking relief as opposed to bolstering the number of
 inmates for whom Defendants may now claim they have sought alternative
 custody.
                                           60
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3047       Page 61 of 71




 what appears to be the only solution capable of adequately protecting medically-

 vulnerable inmates may constitute deliberate indifference under the Eighth

 Amendment.

       B.     Whether Plaintiffs Will Suffer Irreparable Harm Absent an
              Injunction

       Plaintiffs must “demonstrate that irreparable injury is likely in the absence of

 an injunction,” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008), and

 that the injury is “both certain and immediate, rather than speculative or

 theoretical,” Mich. Coal. of Radioactive Material Users, Inc. v. Griepentrog, 945

 F.2d 150, 154 (6th Cir. 1991). Notably, “[w]hen constitutional rights are

 threatened or impaired, irreparable injury is presumed.” Obama for Am. v. Husted,

 697 F.3d 423, 436 (6th Cir. 2012); see also Overstreet v. Lexington-Fayette Urban

 Cty. Gov., 305 F.3d 566, 578 (6th Cir. 2002) (noting that “a plaintiff can

 demonstrate that a denial of an injunction will cause irreparable harm if the claim

 is based upon a violation of the plaintiff’s constitutional rights”); Rhinehart, 509 F.

 App’x at 514 (suggesting that an allegation of “continuing violation of . . . Eighth

 Amendment rights” gives rise to a finding of irreparable harm).

       Here, Plaintiffs contend that “Defendants violate Plaintiffs’ Eighth and

 Fourteenth Amendment rights by incarcerating them in conditions that fail to

 adequately mitigate against the spread of a potentially fatal virus in the midst of a

 growing pandemic and in spite of their knowledge and ability to do so.” (ECF No.
                                           61
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.3048     Page 62 of 71




 1 at Pg ID 56.) Plaintiffs further contend that the Eighth and Fourteenth

 Amendments “forbid exposing []Plaintiffs to a severe risk of death, pain, or

 permanent severe injury, and at this time, with respect to the Medically-Vulnerable

 Subclass, no options available to Respondents/Defendants will adequately mitigate

 that risk other than release from custody.” (Id. at Pg ID 64-65.)

       Because Plaintiffs allege a deprivation of their constitutional right to be free

 from cruel and unusual punishment and the Court finds that Plaintiffs will likely

 succeed on the merits of this claim, the Court finds that Plaintiffs satisfy the

 irreparable harm requirement for issuing a preliminary injunction.

       C.     Whether Defendants or the Public Interest will be Harmed by the
              Injunction

       The remaining factors, “harm to the opposing party and weighing the public

 interest[,] . . . merge when the Government is the opposing party,” Nken v. Holder,

 556 U.S. 418, 435 (2009), because “the government’s interest is the public

 interest,” Malam, 2020 WL 1672662, at *5 (quoting Pursuing America’s

 Greatness v. Fed. Election Comm’n, 831 F.3d 500, 512 (D.C. Cir. 2016) (citing

 Nken, 556 U.S. at 435)). This factor weighs in Plaintiffs’ favor for two reasons.

       First, as discussed above, Plaintiffs face irreparable injury to their

 constitutional rights absent an injunction and “it is always in the public interest to

 prevent the violation of a party’s constitutional rights.” G & V Lounge Inc. v.

 Mich. Liquor Control Comm., 23 F.3d 1071, 1079 (6th Cir. 1994).
                                           62
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3049     Page 63 of 71




       Second, the public has a significant interest in avoiding serious illness or

 death. Indeed, efforts to curb the spread of COVID-19—including implementing

 procedures to curb the spread of COVID-19 within the Jail, as well as placing on

 home confinement populations who cannot be protected from the virus while

 housed in the Jail—helps “flatten the curve,” limit potential strain on healthcare

 systems, and reduce the likelihood of death and long-term health complications.

 See Perez-Perez v. Adducci, No. 20-10833, 2020 WL 2305276, at *9 (E.D. Mich.

 May 9, 2020) (“Society benefits by stemming the proliferation of COVID-19,

 thereby ‘flattening the curve,’ preventing strain on medical centers and hospitals,

 and ultimately reducing death or long-term injury from COVID-19-related lung

 damage.”); Cristian A.R. v. Decker, No. CV 20-3600, 2020 WL 2092616, at *13

 (D.N.J. Apr. 12, 2020) (“[T]he public interest also supports the release of

 Petitioners before they contract COVID-19 to preserve critical medical resources

 and prevent further stress on . . . overburdened healthcare systems.”); Perez v.

 Wolf, No. 5:19-CV-05191, 2020 WL 1865303, at *13 (N.D. Cal. Apr. 14, 2020)

 (holding that the petitioner shall be released because “the public interest in

 promoting public health is served by efforts to contain the further spread of

 COVID-19, particularly in detention centers, which are typically staffed by persons

 who reside in the local communities”); see also Neinast v. Bd. Of Trustees, 346




                                           63
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.3050     Page 64 of 71




 F.3d 585, 592 (6th Cir. 2003) (recognizing public health and safety as legitimate

 government interests).

       Regarding the injunctive relief as to the Jail Class, Defendants contend that

 they have an interest in operating the correctional facility as they deem fit, noting

 that “[a]ny interference by the federal courts in the administration of . . . prison

 matters is necessarily disruptive.” (ECF No. 30 at Pg ID 830.) But this argument

 ignores the evidence Plaintiffs have presented suggesting that Defendants’

 purported sanitation and quarantining procedures are not actually being carried out

 within the Jail.

       As Defendants acknowledge in their brief, federal courts—“as the ultimate

 guardian of constitutional rights”— “possess the authority to implement whatever

 remedy is necessary to rectify constitutionally infirm practices, policies or

 conduct,” such as failing to implement policies that will effectively protect inmates

 from a potentially lethal virus. (See ECF No. 30 at Pg ID 831 (quoting Kendrick v.

 Bland, 740 F2d 432, 438 (6th Cir. 1984)). The Court acknowledges that running a

 Jail is challenging even in the best of times. The Court further acknowledges the

 unprecedented challenges Defendants face as they try to address the impact of

 COVID-19 on Jail operations. However, Defendants’ interest in operating a

 correctional facility as they see fit must be balanced with the interest of the Jail

 Class in avoiding serious illness and/or death. Because it is likely that

                                            64
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.3051     Page 65 of 71




 constitutional violations are occurring in this case, the Court will fashion the relief

 in the least intrusive way to remedy the constitutional violation. Kendrick, 740

 F.2d at 437 (quoting Newman v. State of Alabama, 683 F.2d 1312, 1319 (11th Cir.

 1982) (“[T]he federal equity court in fashioning a remedy must afford relief which

 is ‘no broader than necessary to remedy the constitutional violation.’”).

       Moreover, while Defendants may be concerned that releasing members of

 the Medically-Vulnerable Subclass may pose a danger to the community, this

 concern can be addressed by requiring individualized consideration of the subclass

 member’s suitability for release, taking into account criminal history and other

 relevant factors. The Supreme Court has held that “a prison official may be held

 liable under the Eighth Amendment for denying humane conditions of confinement

 only if he knows that inmates face a substantial risk of serious harm and disregards

 that risk by failing to take reasonable measures to abate it.” Farmer, 511 U.S. at

 847 (emphasis added). Whether the release of a Medically-Vulnerable Subclass

 member is a “reasonable measure” will turn on a variety of factors, such as the

 severity of the risk faced by the inmate from COVID-19 in light of his or her age

 and medical history, the danger the inmate presents to the residents of the home

 environment under consideration, and the danger to the public at large. Such

 determinations may be difficult, but in the midst of the COVID-19 pandemic, both




                                           65
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.3052    Page 66 of 71




 justice and the need to honor the human dignity in every person demand that they

 must be made and made at an accelerated pace.

 VII. Prison Release Orders

       While the Court has concluded that § 2241 is a proper avenue to pursue

 Plaintiffs’ request for release of the Medically-Vulnerable Subclass, it

 acknowledges that the Sixth Circuit might conclude that theirs is instead a

 “conditions of confinement” rather than “fact of confinement” claim given that the

 Supreme Court has not definitively ruled on the availability of § 1983 to seek

 release for unconstitutional conditions of confinement. Thus, the Court will touch

 briefly on Defendants’ argument that the PLRA’s requirements, 18 U.S.C.

 § 3626(a)(3), apply to such a claim.46

       Pursuant to the PLRA, a three-judge panel is required to enter a prison

 release order47 and release is permitted only if “clear and convincing evidence”

 shows that: “(i) crowding is the primary cause of the violation of a Federal right;

 and (ii) no other relief will remedy the violation of the Federal right.” Id.




 46
    These requirements include a prior order for intrusive relief, reasonable time for
 the defendant to comply, and a three-judge court to decide whether release is
 appropriate. 18 U.S.C. § 3626(a)(3).
 47
    A “prison release order” is “any order, including a temporary restraining order or
 preliminary injunctive relief, that has the purpose or effect of reducing or limiting
 the prison population, or that directs the release from or nonadmission of prisoners
 to a prison.” 18 U.S.C. § 3626(g)(4).
                                            66
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20           PageID.3053   Page 67 of 71




 § 3626(a)(3)(B), (E). The Court concludes that these requirements do not apply to

 an order releasing medically-vulnerable inmates in this case.

       This Court cannot construe § 3626 as applying to an order to transfer

 inmates out of a prison to correct the violation of a constitutional right where

 overcrowding is not the primary cause of the violation. Other district judges agree.

 See Plata v. Brown, 427 F. Supp. 3d 1211, 2013 WL 12436093, *9-10 (N.D. Cal.

 2013); Reaves v. Dep’t of Corr., 404 F. Supp. 3d 520, 522-24 (D. Mass. 2019); see

 also Mays, 2020 WL 1987007, at *31 (indicating that the “conclusion seems

 correct” in Plata and Reaves, but finding that overcrowding was the primary basis

 for the plaintiffs’ request); Money v. Pritzker, -- F. Supp. 3d --, 2020 WL 1820660,

 at *12 n.11 (N.D. Ill. Apr. 10, 2020) (suggesting that single-judge courts can order

 prisoner transfers for reasons other than crowding). To interpret § 3626 as

 Defendants urge would mean that a court could never order an inmate released

 unless a three-judge panel found by clear and convincing evidence that

 overcrowding was the cause of the violation. In other words, if any other reason

 caused the violation of an inmate’s constitutional rights, judges could not provide

 relief by releasing the inmate. There is no evidence to support that this was

 Congress’ intent when crafting this section of the statute.

       Instead, as the Ninth Circuit Court of Appeals has observed, “[s]ponsors of

 the PLRA were especially concerned with courts setting ‘population caps’ and

                                           67
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3054      Page 68 of 71




 ordering the release of inmates as a sanction for prison administrators’ failure to

 comply with the terms of consent decrees designed to eliminate overcrowding.”

 Gilmore v. California, 220 F.3d 987, 998 n.14 (9th Cir. 2000). Moreover, as the

 district court observed in Plata 2013 WL 12436093: “Although ‘Congress is free

 to alter the standard that determines the scope of prospective relief for

 unconstitutional prison conditions,’ it can do so only ‘so long as the restrictions on

 the remedy do not prevent vindication of the right.’” Id. at *10. As Judge

 Henderson described in Plata, there are obvious scenarios, unrelated to crowding,

 where the transfer of prisoners would be necessary to protect their constitutional

 rights, such as “a prison … so dilapidated that no one could predict when the walls

 would crumble down, thus putting inmates’ lives at serious risk, but that

 Defendants refused to transfer those inmates despite being aware of that risk, in

 clear violation of the Eighth Amendment.” Id. And if a prison were in the path of

 rising flood waters, a tornado, or a highly contagious and deadly viral pandemic,

 which threatened cruel and unusual punishment to inmates if not released, and their

 jailors were not responding adequately to protect them from serious harm, surely a

 single judge should possess the authority to quickly remedy the situation rather

 than proceeding through the procedural requirements of § 3626(a)(3).

       Defendants assume that overcrowding is the primary cause of Plaintiffs’

 alleged constitutional violation, without explaining why. The district courts in

                                           68
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.3055     Page 69 of 71




 Mays and Money reached this conclusion, reasoning that “[s]ocial distancing”—

 which is regarded as one of the best defenses to the spread of COVID-19—“is

 essentially the converse of overcrowding[.]” Mays, 2020 WL 1987007, at *31;

 Money, 2020 WL 1820660, at *13. This Court respectfully disagrees.

       The PLRA does not define “overcrowding.” As one district court described,

 “‘crowding’ refers to the presence in a facility or prison system of a prisoner

 population exceeding that facility or system’s capacity.” Coleman v.

 Schwarzenegger, 922 F. Supp. 2d 882, 920 (N.D. Cal. 2009) (citing cases where

 overcrowding was found because a jail’s population exceeded its design capacity);

 cf. Random House Webster’s Unabridged Dictionary 482 (2d ed. 1998) (defining

 “crowded” as “filled to excess”). An overcrowding case, as another district judge

 described, is one where the “plaintiffs are asserting that the penitentiary houses

 more inmates then it can adequately manage or provide human services for.”

 Jensen v. Gunter, 807 F. Supp. 1463, 1469 (D. Neb. 1992). The Supreme Court’s

 decision in Brown, reflects that these understandings are correct, as the Court there

 focused on the design capacity of California’s prisons in comparison to the actual

 inmate population. Id. at 502-06.

       The inability to socially distance in the jail setting has nothing to do with the

 capacity of the facility. In fact in this case, the Jail has never exceeded its capacity

 during the relevant period. During the evidentiary hearings, Defendants repeatedly

                                            69
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20         PageID.3056      Page 70 of 71




 compared the Jail’s overall capacity and the capacity of its cells to the number of

 inmates actually being housed. Currently, as again the Jail repeatedly has noted,

 its population of 664 inmates as of May 1, 2020, represents less than forty-percent

 (40%) of its total capacity. There has been no suggestion that the size of the Jail’s

 population is the cause of its inability to implement social distancing measures.

       For these reasons, the Court concludes that any decision in this case to

 release particular inmates in response to COVID-19 under § 1983 would not be a

 prison release order to which the requirements of § 3626 apply.

 VII. Conclusion

       As Justice Sotomayor recently stated in relation to COVID-19 and prisons:

              It has long been said that a society’s worth can be judged
              by taking stock of its prisons. That is all the truer in this
              pandemic, where inmates everywhere have been rendered
              vulnerable and often powerless to protect themselves
              from harm. May we hope that our country’s facilities
              serve as models rather than cautionary tales.

 Valentine, 2020 WL 2497541, at 3. Yet, where the country’s detention facilities

 fail to fulfill their obligations, “courts have a responsibility to remedy the resulting

 [constitutional] violation.” Brown, 563 U.S. at 511 (citing Hutto v. Finney, 437

 U.S. 678, 687 n.9 (1978)). Undoubtedly courts must consider the State’s interest

 in punishment and prison officials’ authority to run their prisons as they see most

 fit to maintain security and order, but “[c]ourts … must not shrink from their



                                            70
Case 2:20-cv-10949-LVP-MJH ECF No. 93 filed 05/21/20        PageID.3057      Page 71 of 71




 obligation to enforce the constitutional rights of all persons, including prisoners.”

 Id. (internal quotation marks and citation omitted).

       In this case, Plaintiffs have shown a substantial likelihood that Defendants

 are being deliberately indifferent to the risk that COVID-19 poses to Jail inmates,

 particularly medically-vulnerable inmates. Without injunctive relief, Plaintiffs will

 suffer immediate irreparable injury for which there is no adequate remedy at law,

 in that they will face a high risk of serious illness or death from exposure to

 coronavirus. The issuance of a preliminary injunction will not inflict greater or

 undue injury upon those restrained or third parties and the issuance of a

 preliminary injunction order will serve the public interest.

       The Court finds that the relief it is ordering is narrowly drawn, is the least

 intrusive means, and extends no further than necessary to correct the harm that the

 Court finds requires preliminary relief. The Court has given substantial weight to

 any adverse impact on public safety and the operation of the criminal justice

 system caused by the preliminary relief and shall respect the principles of comity

 in tailoring this preliminary relief. See 18 U.S.C. § 3626(a)(2).

       An Order will issue.

                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE

  Dated: May 21, 2020

                                           71
